Execution Version











CONFIDENTIAL
October 3, 2017


Thermon Industries, Inc.
100 Thermon Drive
San Marcos, Texas
Attention: Jay Peterson
Project Logan
Commitment Letter
Ladies and Gentlemen:
You have advised JPMorgan Chase Bank, N.A. (“JPMorgan”, “we” or “us”) that
Thermon Industries, Inc. (the “Borrower” or “you”) intends to acquire (the
“Acquisition”) CCI Thermal Technologies Inc. (the “Target”) and consummate the
other transactions described on Exhibit A hereto (the “Transaction
Description”). Capitalized terms used but not defined in this commitment letter
(this “Commitment Letter”) will have the meanings assigned to them in the Term
Sheets (as defined below).
1.     Commitments and Engagements.
In connection with the Transactions, you have advised us that you wish us to
provide a senior secured term loan “B” facility in an aggregate amount of $250
million (the “Term Facility”) and a senior secured revolving credit facility in
an aggregate amount of $60 million (the “Revolving Facility”; and together with
the Term Facility, the “Facilities”), in each case on the terms set forth in the
Summary of Principal Terms and Conditions attached hereto as Exhibit B (the
“Facilities Term Sheet”).
In connection with the Transactions, JPMorgan is pleased to advise you of
JPMorgan’s commitment to provide 100% of the principal amount of the Facilities
subject only to the satisfaction of the conditions set forth in (a) the section
entitled “Conditions Precedent to Initial Borrowings” in the Facilities Term
Sheet, (b) the section entitled “Conditions Precedent to All Borrowings” in the
Facilities Term Sheet and (c) the Summary of Additional Conditions Precedent
attached hereto as Exhibit C (the “Conditions Exhibit”; and together with the
Transaction Description and the Facilities Term Sheet, the “Term Sheets”).
2.     Titles and Roles.
You hereby appoint JPMorgan to act, and JPMorgan hereby agrees to act as lead
left arranger and lead left bookrunner for the Facilities (JPMorgan in such
capacities, the “Lead Arranger”), upon the terms and subject to the conditions
set forth in this Commitment Letter and in the Term Sheets; provided that you
agree that JPMorgan may perform its responsibilities hereunder through its
affiliate, J.P. Morgan Securities LLC. You also hereby appoint JPMorgan to act,
and JPMorgan hereby agrees to act, as sole and exclusive administrative agent
for the Facilities upon the terms and subject to the conditions set forth in
this Commitment Letter and in the Term Sheets (JPMorgan, in such capacities, the
“Administrative Agent”); provided that you agree that JPMorgan may perform such
responsibilities (or any portion thereof) through its affiliate, JPMorgan Chase
Bank, N.A., Toronto Branch. JPMorgan, in such capacities, will perform the
duties and exercise the authority customarily performed and exercised by it in
such roles.




        

--------------------------------------------------------------------------------




It is understood and agreed that (a) no additional agents, co-agents, arrangers,
co-arrangers, managers, co-managers, bookrunners or co-bookrunners will be
appointed and no other titles will be awarded in connection with the Facilities
and (b) no compensation (other than as expressly contemplated by the Term Sheets
or the Fee Letters referred to below) will be paid in connection with the
Facilities, in each case unless you and we so agree in writing; provided,
however, that, within 10 business days after the date hereof, you may appoint
one financial institution reasonably satisfactory to JPMorgan as a lead arranger
for the Facilities and award such financial institution additional agent,
co-agent or joint bookrunner titles in a manner and with economics determined by
you (it being understood that, to the extent you appoint any additional agent,
co-agent or joint bookrunner in respect of the Facilities, such financial
institution or one or more of its affiliates shall commit to providing a
percentage of the aggregate principal amount of each of the Facilities (which
commitment shall be ratable among the Term Facility and the Revolving Facility)
at least commensurate with the economics and fees awarded to such financial
institution or its affiliates, as applicable, and the commitment and economics
of JPMorgan hereunder and under the Fee Letters in respect of the Facilities
will be reduced by the amount of the commitments and economics of such appointed
entity or its affiliates, as applicable, with respect to the Facilities upon the
execution by such financial institution or such affiliate, as applicable, of
customary joinder documentation); provided further, however, that in no event
will JPMorgan’s commitment in respect of each of the Term Facility and the
Revolving Facility be less than 50% of the aggregate principal amount of the
Term Facility and the Revolving Facility, respectively. It is further agreed
that JPMorgan will have “left” placement on and will appear on the top left of
any Information Materials (as defined below) and all other offering or marketing
materials in respect of the Facilities, and JPMorgan will perform the roles and
responsibilities conventionally understood to be associated with such “left”
placement.
3.    Syndication.
The Lead Arranger reserves the right, prior to or after the execution of
definitive documentation for the Facilities (the “Facilities Documentation”), to
syndicate all or a portion of its commitments hereunder in respect of each of
the Facilities to one or more financial institutions reasonably satisfactory to
you that will become parties to such definitive documentation pursuant to
syndications to be managed by the Lead Arranger (the financial institutions
becoming parties to such definitive documentation being collectively referred to
herein as the “Lenders”); provided that (a) we agree not to syndicate or
participate out our commitments to (i) competitors of you, the Target and your
and its respective subsidiaries that have been specified to us by you in writing
from time to time and (ii) in the case of clause (i), any of their affiliates
that are (A) identified by you in writing from time to time (other than any such
affiliate that is affiliated with a financial investor in such person and that
is not itself an operating company or otherwise an affiliate of an operating
company so long as such affiliate is a bona fide debt fund) or (B) clearly
identifiable solely on the basis of the similarity of such affiliates’ name with
an entity specified pursuant to clause (i) (clauses (i) and (ii), “Disqualified
Lenders”); provided that (x) in no event shall any designation of a Disqualified
Lender retroactively disqualify any person who has already become a Lender or
participant or entered into a trade to become a Lender or participant and (y)
additions to the Disqualified Lender list shall not become effective until three
business days after disclosure of such additions to us, and (b) notwithstanding
the Lead Arranger’s right to syndicate each of the Facilities and receive
commitments with respect thereto, other than with respect to the commitments of
any additional agent, co-agent or joint bookrunner appointed in accordance with
the immediately preceding paragraph, (i) JPMorgan shall not be relieved,
released or novated from its obligations hereunder in respect of the Facilities
(including its obligation to fund the Facilities on the Closing Date) in
connection with any syndication, assignment or participation of the Facilities,
including its commitment in respect thereof, until after the initial funding
under the Facilities on the Closing Date has occurred, (ii) no assignment or
novation shall become effective with respect to all or any portion of JPMorgan’s
commitments in respect of the Facilities until after the initial funding under
the Facilities on




2


        

--------------------------------------------------------------------------------




the Closing Date has occurred and (iii) unless you otherwise agree in writing,
JPMorgan shall retain exclusive control over all of its rights and obligations
with respect to its commitments in respect of the Facilities, including all
rights with respect to consents, modifications, supplements, waivers and
amendments, until after the initial funding under the Facilities on the Closing
Date has occurred. You understand that each of the Facilities may be separately
syndicated.
Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that JPMorgan’s commitments hereunder are not
conditioned upon the syndication of, or receipt of commitments in respect of,
the Facilities and in no event shall the commencement or successful completion
of syndication of the Facilities constitute a condition to the availability of
the Facilities on the Closing Date. The Lead Arranger may decide to commence
syndication efforts promptly, and you agree, until the earlier of (x) the date
upon which a Successful Syndication (as defined in the Arranger Fee Letter (as
defined below)) is achieved and (y) the date that is 60 days after the Closing
Date (such earlier date, the “Syndication Date”), to use commercially reasonable
efforts to actively assist (and, to the extent not in contravention of the
Purchase Agreement, to use your commercially reasonable efforts to cause the
Target to actively assist) the Lead Arranger to complete a timely syndication
that is reasonably satisfactory to us and you. Such assistance shall include (a)
your using commercially reasonable efforts to ensure that the syndication
efforts benefit from your existing banking relationships, (b) direct contact
during the syndication efforts between your senior management, representatives
and advisors, on the one hand, and the proposed Lenders, on the other hand (and,
to the extent not in contravention of the Purchase Agreement, using your
commercially reasonable efforts to ensure such contact between senior management
of the Target, on the one hand, and the proposed Lenders, on the other hand), in
all such cases at times and in a manner mutually agreed upon, (c) your
assistance (including the use of commercially reasonable efforts to cause the
Target to assist to the extent not in contravention of the Purchase Agreement)
in the preparation of a Confidential Information Memorandum for each of the
Facilities and other customary marketing materials to be used in connection with
the syndications in a form customarily delivered in connection with senior
secured credit facilities (collectively, the “Information Materials”), (d) the
hosting, with the Lead Arranger, of one or more meetings of or telephone
conference calls with prospective Lenders at times and locations to be mutually
agreed upon, (e) your using commercially reasonable efforts to procure as soon
as reasonably practicable, at your expense, ratings for the Term Facility from
each of Standard & Poor’s Financial Services LLC (“S&P”), and Moody’s Investors
Service, Inc. (“Moody’s”), and a public corporate credit rating and a public
corporate family rating in respect of Thermon Holding Corp. (“Holdings”) after
giving effect to the Transactions from each of S&P and Moody’s, respectively,
and (f) prior to the Syndication Date, there being no competing issues,
offerings, placements or arrangements of debt securities or commercial bank or
other credit facilities of you or your subsidiaries being issued, offered,
placed or arranged (other than the Facilities, any indebtedness of the Target or
its subsidiaries permitted to be incurred or issued pursuant to the Purchase
Agreement and the indebtedness of the Borrowers and their subsidiaries under the
revolving portion of the Existing Credit Agreement) without the consent of the
Lead Arranger if such issuance, offering, placement or arrangement would
reasonably be expected to materially impair the primary syndications of the
Facilities (it being understood and agreed that the Holdings’, Target’s and
their respective subsidiaries’ deferred purchase price obligations, ordinary
course working capital facilities and ordinary course capital lease, purchase
money and equipment financings shall be permitted). For the avoidance of doubt,
you will not be required to provide any information to the extent that the
provision thereof would violate any attorney-client privilege, law, rule or
regulation, or any obligation of confidentiality binding on you, the Target or
your or its respective affiliates (in which case you agree to use commercially
reasonable efforts to have any such confidentiality obligation waived, and
otherwise in all instances, to the extent practicable and not prohibited by
applicable law, rule or regulation, promptly notify us that information is being
withheld pursuant to this sentence). Notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letters or any other letter
agreement or undertaking concerning the financing of the Transactions to the
contrary, none of the compliance with the foregoing




3


        

--------------------------------------------------------------------------------




provisions of this paragraph or any syndications of the Facilities (including
the obtaining of the ratings referenced above) shall constitute a condition to
the commitments hereunder or the funding of the Facilities on the Closing Date.
It is understood and agreed that the Lead Arranger will, after consultation with
and in a manner reasonably acceptable to you, manage all aspects of the
syndications, including but not limited to selection of Lenders (which Lenders
shall be reasonably satisfactory to you and shall exclude the Disqualified
Lenders), the determination of when the Lead Arranger will approach potential
Lenders and the time of acceptance of the Lenders’ commitments (subject to your
consent rights set forth in the first paragraph of Section 3 hereof and
excluding Disqualified Lenders) and the final allocations of the commitments
among the Lenders. You hereby acknowledge that the Lead Arranger will have no
responsibility other than to arrange the syndications as set forth herein, the
Lead Arranger is acting solely in the capacity of an arm’s-length contractual
counterparty to the Borrowers with respect to the arrangement of the Facilities
(including in connection with determining the terms of the Facilities) and not
as a financial advisor or a fiduciary to, or an agent of, the Borrowers or any
other person.
You agree that you will not assert any claim against JPMorgan based on an
alleged breach of fiduciary duty by JPMorgan in connection with this Commitment
Letter and the transactions contemplated hereby. Additionally, you acknowledge
and agree that JPMorgan is not advising you as to any legal, tax, investment,
accounting, regulatory or other matters in any jurisdiction. You shall consult
with your own advisors concerning such matters and shall be responsible for
making your own independent investigation and appraisal of the transactions
contemplated hereby, and JPMorgan shall have no responsibility or liability to
you with respect thereto. Any review by JPMorgan of the Holdings, the Borrowers,
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of JPMorgan and shall not
be on your behalf.
To assist the Lead Arranger in its syndication efforts, you agree to promptly
prepare and provide to the Lead Arranger (and use commercially reasonable
efforts to cause, to the extent not in contravention of the Purchase Agreement,
the Target to prepare and provide) all information with respect to you, the
Target and your and its respective subsidiaries, the Transactions and the other
transactions contemplated hereby, including financial information as the Lead
Arranger may reasonably request in connection with the structuring, arrangement
and syndications of the Facilities and (i) customary pro forma financial
statements of Holdings and its subsidiaries after giving effect to the
Transactions and (ii) customary forecasts of financial statements of Holdings
and its subsidiaries for each year commencing with the first fiscal year
following the Closing Date for the term of the Facilities (clauses (i) and (ii),
collectively, the “Projections”). At the request of the Lead Arranger, you agree
to assist the Lead Arranger in preparing an additional version of the
Information Materials (the “Public Side Version”) to be used by prospective
Lenders’ public-side employees and representatives (“Public-Siders”) who do not
wish to receive material non-public information (within the meaning of the
United States Federal or State or applicable foreign securities laws) with
respect to you, the Target, your and its respective affiliates and any of your
or its respective securities (such material non-public information, “MNPI”) and
who may be engaged in investment and other market-related activities with
respect to your, the Target’s or your and its respective affiliates’ securities
or loans. Before distribution of any Information Materials, (a) you agree to
execute and deliver to the Lead Arranger (i) a customary letter in which you
authorize distribution of the Information Materials to a prospective Lender’s
employees willing to receive MNPI (“Private-Siders”) and (ii) a separate
customary letter in which you authorize distribution of the Public Side Version
to Public-Siders and represent that no MNPI is contained therein, provided that
in each case such letter shall exculpate you, the Target, your and its
respective affiliates with respect to any liability related to the mis-use of
the Information Materials or related offering and marketing materials by the
recipients thereof and us and our respective affiliates with respect to any
liability




4


        

--------------------------------------------------------------------------------




related to the use or mis-use of the contents of the Information Materials or
related offering and marketing materials by the recipients thereof and (b) you
agree to identify that portion of the Information Materials that may be
distributed to Public-Siders as not containing MNPI, which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof
(and you agree that, by marking Information Materials as “PUBLIC”, you shall be
deemed to have authorized the Lead Arranger and the prospective Lenders to treat
such Information Materials as not containing MNPI (it being understood that you
shall not be under any obligation to mark the Information Materials as
“PUBLIC”)). You acknowledge that the Lead Arranger will make available the
Information Materials on a confidential basis to the proposed syndicate of
Lenders by posting such information on Intralinks, Debt X or SyndTrack Online or
by similar electronic means. You agree that the following documents may be
distributed to both Private-Siders and Public-Siders, unless you advise the Lead
Arranger within a reasonable time after receipt of such materials for review
that such materials should only be distributed to Private-Siders: (1)
administrative materials prepared by the Lead Arranger for prospective Lenders
(such as a lender meeting invitation, bank allocation, if any, and funding and
closing memoranda), (2) the Term Sheets and notification of changes in terms and
conditions of any Facility and (3) drafts and final versions of the Facilities
Documentation. If you so advise the Lead Arranger that any of the foregoing
should be distributed only to Private-Siders, then Public-Siders will not
receive such materials without further discussions with you. You acknowledge
that the Lead Arranger’s public-side employees and representatives who are
publishing debt analysts may participate in any meetings held pursuant to clause
(d) of the third preceding paragraph; provided that such analysts shall not
publish any information obtained from such meetings (i) until the syndication of
the Facilities has been completed upon the making of allocations by the Lead
Arranger freeing the Facilities to trade or (ii) in violation of any
confidentiality agreement between you and any other party hereto.
Solely for the purposes described in this paragraph, you hereby authorize
JPMorgan to download copies of your trademark logos from its website and post
copies thereof on the IntraLinks site or similar workspace established by the
Lead Arranger to syndicate the Facilities and use the logos on any confidential
information memoranda, presentations and other marketing materials prepared in
connection with the syndication of the Facilities or in any advertisements (to
which you consent, such consent not to be unreasonably withheld) that we may
place after the closing of the Facilities in financial and other newspapers,
journals, the World Wide Web, home page or otherwise, at our own expense
describing our services to the Borrowers hereunder.


4.     Information.
You hereby represent and warrant (with respect to any information or data
relating to the Target, the following representations and warranties shall be
made solely to your knowledge) that (a) all written information and written data
other than the Projections and other forward-looking information and other than
information of a general economic or industry specific nature (such information
and data, the “Information”) that has been or will be made available to JPMorgan
by or on behalf of you or your subsidiaries, or any of your representatives or
affiliates, when taken as a whole, is or will be, when furnished, correct in all
material respects and does not or will not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein (taken as a whole) not materially
misleading in light of the circumstances under which such statements are made
(giving effect to all supplements and updates provided thereto from time to
time) and (b) the Projections that have been or will be made available to
JPMorgan by or on behalf of you or your subsidiaries, or any of your
representatives or affiliates, have been and will be prepared in good faith
based upon assumptions that are believed by you to be reasonable at the time
made (it being understood that (i) the Projections are as to future events and
are not to be viewed as facts or a guarantee of performance or achievement of
any particular results, (ii) the Projections are subject to significant
uncertainties and contingencies, many of which are




5


        

--------------------------------------------------------------------------------




beyond your control, (iii) no assurance can be given that any particular
Projections will be realized and (iv) actual results during the period or
periods covered by any such Projections may differ significantly from the
projected results and such differences may be material). You agree that if at
any time from and including the date hereof until the later of the Closing Date
and the Syndication Date you become aware that the representation and warranty
made by you with respect to the Information and Projections contained in the
immediately preceding sentence would be incorrect in any material respect if the
Information and Projections were being furnished, and such representations were
being made, at such time, then you will (or with respect to Information and
Projections relating to the Target, use commercially reasonable efforts to)
promptly supplement the Information and the Projections so that (with respect to
Information and Projections relating to the Target and its subsidiaries, to your
knowledge) such representation and warranty would be correct, in all material
respects, under those circumstances. In arranging the Facilities, including the
syndications of the Facilities, JPMorgan (A) will be entitled to use and rely
primarily on the Information and the Projections without responsibility for
independent verification thereof and (B) does not assume responsibility for the
accuracy or completeness of the Information or the Projections.
5.    Fees.
As consideration for JPMorgan’s commitments and agreements hereunder, you agree
to pay to JPMorgan the fees as set forth in (i) the Arranger Fee Letter dated
the date hereof and delivered herewith with respect to the Facilities (the
“Arranger Fee Letter”) and (ii) the Administrative Agent Fee Letter dated the
date hereof and delivered herewith with respect to the Facilities (the
“Administrative Agent Fee Letter”; and together with the Arranger Fee Letter,
the “Fee Letters”), in each case if and to the extent due and payable. Once
paid, except as expressly provided in the Fee Letters or as otherwise agreed in
writing, such fees shall not be refundable under any circumstances.
6.     Conditions Precedent.
JPMorgan’s commitment hereunder to fund the Facilities on the Closing Date and
the agreement of JPMorgan to perform the services described herein are subject
solely to the conditions set forth in (a) the section entitled “Conditions
Precedent to Initial Borrowings” in the Facilities Term Sheet, (b) the section
entitled “Conditions Precedent to All Borrowings” in the Facilities Term Sheet
and (c) the Conditions Exhibit, and upon satisfaction (or waiver by JPMorgan) of
such conditions, the initial funding of the Facilities shall occur; it being
understood and agreed that there are no other conditions (implied or otherwise)
to the commitments hereunder, including compliance with the terms of this
Commitment Letter, the Fee Letters or the Facilities Documentation.
Notwithstanding anything in this Commitment Letter, the Term Sheets, the Fee
Letters, the Facilities Documentation or any other letter agreement or other
undertaking concerning the financing of the Transactions to the contrary, (a)
the only representations and warranties relating to you and your subsidiaries
and the Target and its subsidiaries and their respective businesses the accuracy
of which shall be a condition to the availability of the Facilities on the
Closing Date shall be (i) such of the representations and warranties made by the
Target with respect to the Target and/or its subsidiaries in the Purchase
Agreement as are material to the interests of the Lenders, but only to the
extent that you have (or an affiliate of yours has) the right to terminate your
(or its) obligations under the Purchase Agreement or decline to consummate the
Acquisition as a result of a breach of such representations and warranties in
the Purchase Agreement (the “Specified Purchase Agreement Representations”) and
(ii) the Specified Representations (as defined below) made by you in the
Facilities Documentation and (b) the terms of the Facilities Documentation shall
be in a form such that they do not impair the availability or funding of the
Facilities on the Closing Date if the conditions described in the immediately
preceding paragraph are satisfied or waived by JPMorgan (it being understood




6


        

--------------------------------------------------------------------------------




that, to the extent any security interest in any Collateral is not or cannot be
provided and/or perfected on the Closing Date (other than the creation of and
perfection (including by delivery of stock or other equity certificates, if any)
of security interests (i) in the equity interests in the US Borrower, the
Canadian Borrower or any of your material domestic subsidiaries (to the extent
constituting Collateral under the Facilities Term Sheet and other than in
respect of the subsidiaries of the Target, which shall be delivered to the
extent made available by the Target on the Closing Date) and (ii) in other
assets located in the United States or Canada with respect to which a lien may
be perfected by the filing of a financing statement under the Uniform Commercial
Code or Personal Property Security Act or by the filing of such other
registration or recording evidencing a lien under other applicable personal
property security legislation) after your use of commercially reasonable efforts
to do so or without undue burden or expense, then the provision and/or
perfection of a security interest in such Collateral shall not constitute a
condition precedent to the availability and initial funding of the Facilities on
the Closing Date, but instead shall be required to be provided or delivered
after the Closing Date pursuant to arrangements and timing to be mutually agreed
by the Administrative Agent and the US Borrower acting reasonably). For purposes
hereof, “Specified Representations” means the representations and warranties of
you relating to the Loan Parties set forth in the Facilities Documentation
relating to organization and powers; authorization, due execution and delivery
and enforceability, in each case, relating solely to the entering into and
performance of the Facilities Documentation; no conflicts between the Facilities
Documentation and your organizational documents immediately after giving effect
to the Transactions; Patriot Act, OFAC, FCPA Special Economic Measures Act
(Canada), Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada); solvency as of the Closing Date (after giving effect to the
Transactions and with solvency being determined in a manner consistent with
Annex I to the Conditions Exhibit) of you and your subsidiaries on a
consolidated basis; the Investment Company Act of 1940; Federal Reserve margin
regulations; and subject to the limitations in the immediately preceding
sentence, creation, perfection and priority (subject to permitted liens) of
security interests and hypothecs (if applicable) in the Collateral. This
paragraph, and the provisions herein, shall be referred to as the “Limited
Conditionality Provisions”.
7.    Indemnification; Expenses.
By executing this Commitment Letter, you agree (a) to indemnify and hold
harmless JPMorgan, its affiliates and each of their respective Related Parties
(as defined below) (each, an “indemnified person”) from and against any and all
losses, claims, damages, liabilities and reasonable and documented out-of-pocket
expenses, joint or several, to which any such indemnified person may become
subject to the extent arising out of or in connection with this Commitment
Letter, the Term Sheets, the Fee Letters, the Transactions, the Facilities or
any related transaction or any claim, litigation, investigation or proceeding
relating to any of the foregoing (any of the foregoing, a “Proceeding”),
regardless of whether any such indemnified person is a party thereto or whether
a Proceeding is initiated by or on behalf of a third party or you or any of your
affiliates, and to reimburse each such indemnified person upon demand for any
reasonable and documented out-of-pocket legal expenses of one firm of counsel
for all such indemnified persons, taken as a whole, and, if necessary, of a
single firm of local counsel in each appropriate jurisdiction (which may include
a single firm of special counsel acting in multiple jurisdictions) for all such
indemnified persons, taken as a whole (and, solely in the case of an actual or
perceived conflict of interest where the indemnified person affected by such
conflict informs you of such conflict and thereafter retains its own counsel, of
one additional counsel for such affected indemnified person and, if necessary,
of a single firm of local counsel in each appropriate jurisdiction (which may
include a single firm of special counsel acting in multiple jurisdictions) for
such affected indemnified person) and other reasonable and documented
out-of-pocket fees and expenses, in each case incurred in connection with
investigating or defending any of the foregoing; provided that the foregoing
indemnity will not, as to any indemnified person, apply to losses, claims,
damages, liabilities or related expenses to the extent they (i) are found in a
final and non-appealable judgment of a




7


        

--------------------------------------------------------------------------------




court of competent jurisdiction to have resulted from the willful misconduct,
bad faith or gross negligence of such indemnified person or any of such
indemnified person’s Controlled Related Parties (as defined below), (ii) result
from a claim brought by you or any of your subsidiaries against such indemnified
person or any of such indemnified person’s Controlled Related Parties for
material breach of any of its or their respective obligations hereunder if you
or such subsidiary has obtained a final and non-appealable judgment in your or
its favor on such claim as determined by a court of competent jurisdiction or
(iii) result from a proceeding that does not involve an act or omission by you
or any of your affiliates and that is brought by an indemnified person against
any other indemnified person (other than claims against any arranger, bookrunner
or agent in its capacity or in fulfilling its roles as an arranger, bookrunner
or agent hereunder or any similar role with respect to the Facilities), and
(b) to reimburse JPMorgan upon presentation of a summary statement for all
reasonable and documented out-of-pocket expenses (including but not limited to
the reasonable and documented expenses of JPMorgan’s due diligence
investigation, consultants’ fees and expenses, syndication expenses, travel
expenses and reasonable fees, disbursements and other charges of counsel (such
charges and disbursements limited to one firm of counsel and, if necessary, one
firm of local counsel in each appropriate jurisdiction)) incurred in connection
with the Facilities and the preparation of this Commitment Letter, the Term
Sheets, the Fee Letters, the Facilities Documentation and any guarantees and
security documentation in connection therewith. As used herein, “Controlled
Related Party” means, with respect to any person or entity, (1) any controlling
person or controlled affiliate of such indemnified person, (2) the respective
directors, officers or employees of such indemnified person or any of its
controlling persons or controlled affiliates and (3) the respective agents,
advisors and representatives of such indemnified person or any of its
controlling persons or controlled affiliates, in the case of this clause (3),
acting on behalf of, or at the instructions of, such indemnified person,
controlling person or such controlled affiliate; provided that each reference to
a controlling person, controlled affiliate, director, officer or employee in
this sentence pertains to a controlling person, controlled affiliate, director,
officer or employee involved in the structuring, arrangement, negotiation or
syndication of this Commitment Letter and the Facilities. You shall not be
liable for any settlement of any Proceeding effected without your prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed), but if settled with your prior written consent or if there is a final
and non-appealable judgment by a court of competent jurisdiction for the
plaintiff in any such Proceeding, you agree to indemnify and hold harmless each
indemnified person from and against any and all losses, claims, damages,
penalties, liabilities and expenses by reason of such settlement or judgment in
accordance with the other provisions of this paragraph. Notwithstanding any
other provision of this Commitment Letter, (1) no indemnified person shall be
liable for any damages directly or indirectly arising from the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems (except to the extent that any such
damages have resulted from the willful misconduct, bad faith or gross negligence
of such indemnified person or any of such indemnified person’s Controlled
Related Parties (as determined by a court of competent jurisdiction in a final
non-appealable judgment)) and (2) none of the indemnified persons, you or the
Target or your or its respective subsidiaries or affiliates or the respective
directors, officers, employees, advisors, agents or representatives of the
foregoing shall be liable for any special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings) in connection with this Commitment Letter, the Term Sheets,
the Fee Letters, or the Transactions (including the Facilities and the use of
proceeds thereof), or with respect to any activities related to the Facilities,
including the preparation of the Commitment Letter, the Term Sheets, the Fee
Letters and the Facility Documentation; provided that nothing contained in this
paragraph shall limit your indemnity and reimbursement obligations to the extent
set forth in this paragraph. For purposes hereof, “Related Parties” means, with
respect to any person, the directors, officers, employees, agents, advisors,
representatives and controlling persons of such person.
8.    Sharing Information; Affiliate Activities.




8


        

--------------------------------------------------------------------------------




You acknowledge that JPMorgan and its affiliates may be providing debt
financing, equity capital or other services (including but not limited to
financial advisory services) to other persons or companies in respect of which
you may have conflicting interests regarding the transactions described herein
and otherwise. Neither JPMorgan nor any of its affiliates will use confidential
information obtained from you by virtue of the transactions contemplated by this
Commitment Letter or their other relationships with you in connection with the
performance by JPMorgan or its affiliates of services for other companies, and
neither JPMorgan nor any of its affiliates will furnish any such information to
other companies. You also acknowledge that JPMorgan has no obligation to use in
connection with the transactions contemplated by this Commitment Letter, or to
furnish to you, the Target or your or their respective subsidiaries or
representatives, confidential information obtained by JPMorgan from any other
company or person.
You further acknowledge that JPMorgan is a full service securities or banking
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, JPMorgan may provide investment banking and other financial services
to, and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans) and other obligations of, you, the Target and other
companies with which you or the Target may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by JPMorgan or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.
You further acknowledge that JPMorgan may employ the services of their
respective affiliates in providing certain services hereunder and, in connection
with the provision of such services, may exchange with such affiliates
information concerning you and the other companies that may be the subject of
the transactions contemplated by this Commitment Letter, and, to the extent so
employed, such affiliates shall be entitled to the benefits, and be subject to
the obligations, of JPMorgan hereunder. JPMorgan shall be responsible for its
affiliates’ failure to comply with such obligations under this Commitment
Letter.


9.    Assignments; Amendments; Governing Law, Etc.
This Commitment Letter and the commitments hereunder shall not be assignable by
any party hereto, and such party’s obligations hereunder may not be delegated,
without the prior written consent of each other party hereto (such consent not
to be unreasonably withheld, conditioned or delayed), and any attempted
assignment without such consent shall be null and void. This Commitment Letter
may not be amended or any provision hereof waived or modified except by an
instrument in writing signed by JPMorgan and you. This Commitment Letter may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one agreement.
Delivery of an executed counterpart of a signature page of this Commitment
Letter by facsimile transmission or other electronic transmission (in “pdf” or
“tif” format) shall be effective as delivery of a manually executed counterpart
of this Commitment Letter. This Commitment Letter, the Term Sheets and the Fee
Letters are the only agreements that have been entered into among us with
respect to the Facilities and set forth the entire understanding of the parties
with respect thereto.
This Commitment Letter, the Term Sheets and the Fee Letters supersede all prior
understandings, whether written or oral, between us with respect to the
Facilities. This Commitment Letter is intended to be solely for the benefit of
the parties hereto and the indemnified persons and is not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto and the indemnified persons to the extent expressly set forth
herein. THIS COMMITMENT LETTER AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT




9


        

--------------------------------------------------------------------------------




OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS COMMITMENT LETTER
AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT (A)
THE DETERMINATION OF THE ACCURACY OF ANY SPECIFIED PURCHASE AGREEMENT
REPRESENTATION AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF YOU AND ANY OF
YOUR AFFILIATES HAVE THE RIGHT TO TERMINATE YOUR OR ITS OBLIGATIONS THEREUNDER
AND (B) THE DETERMINATION OF WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN
ACCORDANCE WITH THE TERMS OF THE PURCHASE AGREEMENT AND THE SHARE PURCHASE
AGREEMENTS SHALL, IN EACH CASE, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE GOVERNING LAW OF THE PURCHASE AGREEMENT OR THE APPLICABLE SHARE
PURCHASE AGREEMENT, AS APPLICABLE, AS IN EFFECT ON THE DATE HEREOF.
Each of the parties hereto irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any other party hereto or any of their respective affiliates or any of their
respective officers, directors, employees, agents and controlling persons in any
way relating to the Transactions, this Commitment Letter, the Term Sheets or the
Fee Letters or the performance of services hereunder or thereunder, in any forum
other than any New York State or Federal court sitting in the Borough of
Manhattan in the City of New York or any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each of the parties hereto hereby agrees that service of any
process, summons, notice or document by registered mail addressed to such party
shall be effective service of process for any suit, action or proceeding brought
in any such court. Each party hereto hereby irrevocably and unconditionally
waives any objection to the laying of venue of any such action, litigation or
proceeding brought in any such court and any claim that any such action,
litigation or proceeding has been brought in any inconvenient forum. Each party
hereto hereby agrees that a final judgment in any such action, litigation or
proceeding brought in any such court shall be conclusive and binding upon such
party and may be enforced in any other courts to whose jurisdiction such party
is or may be subject, by suit upon judgment.
10.    WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS COMMITMENT LETTER, THE
TERM SHEETS, THE FEE LETTERS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
OR THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO HERBY (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS COMMITMENT
LETTER AND THE FEE LETTERS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.
11.    Binding Obligation.




10


        

--------------------------------------------------------------------------------




Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Facilities Documentation
by the parties hereto in a manner consistent with this Commitment Letter and the
Term Sheets and as promptly as reasonably practicable, it being acknowledged and
agreed that the commitments provided hereunder are subject to conditions
precedent as provided herein.
12.    Confidentiality.
You agree that you will not disclose, directly or indirectly, this Commitment
Letter, the Term Sheets, the Fee Letters, the contents of any of the foregoing
or the activities of JPMorgan pursuant hereto or thereto to any person without
the prior approval of JPMorgan, except that you may disclose (a) this Commitment
Letter, the Term Sheets, the Fee Letters and the contents hereof and thereof
(i) to the Target and your and the Target’s directors, officers, employees,
attorneys, accountants, advisors, controlling persons or equity holders directly
involved in the consideration of this matter on a confidential and need-to-know
basis (provided that any disclosure of the Fee Letters or their terms or
substance to the Target or its directors, officers, employees, attorneys,
accountants, advisors, controlling persons or equity holders shall be redacted
in a manner reasonably satisfactory to JPMorgan), (ii) pursuant to the order of
any court or administrative agency or in any legal, judicial or administrative
proceeding or other compulsory process or otherwise as required by applicable
law, rule or regulations or as requested by a governmental and/or regulatory
authority (in which case you shall promptly notify us, in advance, to the extent
lawfully permitted to do so), (iii) in connection with the exercise of remedies
to the extent relating to this Commitment Letter, the Term Sheets or the Fee
Letters or the enforcement of rights hereunder and thereunder and (iv) to the
extent this Commitment Letter, the Term Sheets, the Fee Letters or the contents
hereof and thereof become publicly available other than by reason of disclosure
by you in breach of this Commitment Letter, (b) this Commitment Letter, the Term
Sheets and the contents hereof and thereof (but not the Fee Letters or the
contents thereof) (i) to S&P and Moody’s in connection with the Transactions and
on a confidential and need-to-know basis and (ii) in any syndication or other
marketing materials in connection with the Facilities (including the Information
Materials) or, to the extent required by law, in connection with any public
filing, (c) the aggregate fee amount contained in the Fee Letters as part of
Projections, pro forma information or a generic disclosure of aggregate sources
and uses related to fee amounts in connection with the Transactions in marketing
materials for the Facilities or, to the extent required by applicable law, in
any public filing, (d) the Term Sheets and the contents thereof to potential
Lenders and (e) generally the existence and amount of commitments hereunder and
the identity of JPMorgan.
JPMorgan shall use all non-public information received by it in connection with
the Facilities and the Transactions solely for the purposes of providing the
services that are the subject of this Commitment Letter, the Term Sheets and the
Fee Letters and shall treat confidentially all such information and shall not
disclose such information; provided, however, that nothing herein shall prevent
JPMorgan from disclosing any such information (a) to ratings agencies on a
confidential basis and in consultation with you, (b) to any Lender or
participants or prospective Lenders or prospective participants, (c) pursuant to
the order of any court or administrative agency or in any legal, judicial or
administrative proceeding or other compulsory process or otherwise as required
by applicable law or regulations (in which case, JPMorgan shall promptly notify
you, in advance, to the extent lawfully permitted to do so), (d) upon the
request or demand of any regulatory authority having jurisdiction over JPMorgan
or any of its affiliates (in which case JPMorgan shall, except with respect to
any audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority, promptly
notify you, in advance, to the extent lawfully permitted to do so), (e) to the
Related Parties of JPMorgan who are informed of the confidential nature of such
information and are or have been advised of their obligation to keep all such
information confidential or are otherwise under a professional or employment
duty of confidentiality, and JPMorgan




11


        

--------------------------------------------------------------------------------




shall be responsible for each such person’s compliance with this paragraph, (f)
to any of its affiliates (provided that any such affiliate is advised of its
obligation to retain such information as confidential, and JPMorgan shall be
responsible for its affiliates’ compliance with this paragraph) solely in
connection with the Transactions, (g) to the extent any such information becomes
publicly available other than by reason of disclosure by JPMorgan, its
affiliates or any of their respective Related Parties in breach of this
Commitment Letter, (h) to the extent such information is received by JPMorgan
from a third party that is not, to JPMorgan’s knowledge, subject to a
confidentiality obligation to you, the Target or any of your or its respective
affiliates or related parties with respect to such information, (i) in
connection with the exercise of remedies to the extent relating to this
Commitment Letter, the Term Sheets or the Fee Letters and (j) pursuant to
customary disclosure about the terms of the financings and amendments
contemplated hereby in the ordinary course of business to market data collectors
and similar service providers to the loan industry for league table purposes;
provided that the disclosure of any such information to any Lenders or
prospective Lenders or participants or prospective participants referred to
above shall be made subject to the acknowledgment and acceptance by such Lender
or prospective Lender or participant or prospective participant that such
information is being disseminated on a confidential basis (on the terms set
forth in this paragraph or as is otherwise reasonably acceptable to you) in
accordance with the standard syndication processes of the Lead Arranger or
customary market standards for dissemination of such type of information. The
obligations of JPMorgan under this paragraph shall automatically terminate and
be superseded by the confidentiality provisions of the Facilities Documentation
upon the initial funding thereunder; provided that if not previously terminated,
the provisions of this paragraph shall automatically terminate one year
following the date of this Commitment Letter.
13.    PATRIOT Act Notification.
We hereby notify you that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107 56 (signed into law October 26, 2001), as subsequently
amended and reauthorized) (the “Patriot Act”), that JPMorgan and each of the
Lenders may be required to obtain, verify and record information that identifies
you, which information may include your name and address, the name and address
of each of the Loan Parties and other information that will allow JPMorgan and
each of the Lenders to identify you and each of the Loan Parties in accordance
with the Patriot Act. This notice is given in accordance with the requirements
of the Patriot Act and is effective for JPMorgan and each of the Lenders.
14.    Acceptance and Termination.
Please indicate your acceptance of the terms hereof and of the Fee Letters by
signing in the appropriate space below and in the Fee Letters and returning to
JPMorgan (or its counsel) executed original copies (or facsimiles or other
electronic copies in “pdf” or “tif” format thereof) of this Commitment Letter
and the Fee Letters not later than 11:59 p.m., New York City time, on October 3,
2017. The commitments and agreements of JPMorgan hereunder will expire at such
time in the event that JPMorgan has not received such executed original copies
(or facsimiles or other electronic copies in “pdf” or “tif” format thereof) in
accordance with the immediately preceding sentence. In the event that (i) the
initial borrowing under the Facilities does not occur on or before the date that
is two months after the date hereof, (ii) the Purchase Agreement or any Share
Purchase Agreement is terminated without the closing of the Acquisition or (iii)
the the Acquisition closes without the use of the Facilities, then this
Commitment Letter and the commitments hereunder shall automatically terminate
unless JPMorgan shall, in its sole discretion, agree to an extension. The
syndication, compensation, reimbursement, indemnification, jurisdiction,
governing law, waiver of jury trial, no fiduciary relationship and, except as
expressly set forth above, confidentiality provisions contained herein and in
the Fee Letters shall remain in full force and effect regardless of whether
Facilities Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment




12


        

--------------------------------------------------------------------------------




Letter or the commitments hereunder; provided that your obligations under this
Commitment Letter (other than your obligations with respect to (a) assistance to
be provided in connection with the syndication thereof (including supplementing
and/or correcting Information and Projections) prior to the Syndication Date and
(b) confidentiality) shall automatically terminate and be superseded (in respect
of your indemnity obligations, to the extent covered thereby) by the provisions
of the Facilities Documentation upon the initial funding thereunder, and you
shall automatically be released from all liability in connection therewith at
such time. You may terminate this Commitment Letter and/or JPMorgan’s
commitments with respect to the Facilities (or a portion thereof) at any time
subject to the provisions of the immediately preceding sentence.
[The remainder of this page intentionally left blank]




13


        

--------------------------------------------------------------------------------




We are pleased to have been given the opportunity to assist you in connection
with this important financing.
Very truly yours,
JPMORGAN CHASE BANK, N.A.
By
 
/s/ Cindy M. Matula
 
Name: Cindy M. Matula
 
Title: Managing Director Central Texas Region Manager









14


        

--------------------------------------------------------------------------------










Accepted and agreed to as of
the date first above written:



 
THERMON INDUSTRIES, INC.
 
 
By:
/s/
Jay Peterson
 
 
 
 
Name: Jay Peterson
 
 
 
Title: Chief Financial Officer











15


        

--------------------------------------------------------------------------------








EXHIBIT A


Project Logan
Transaction Summary
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached and in
Exhibits B and C thereto.
Thermon Industries, Inc. (the “US Borrower”) intends to acquire (the
“Acquisition”) 100% of CCI Thermal Technologies Inc. (the “Target”) pursuant to
(i) a share purchase agreement, among 2071827 Alberta Ltd., Camary Holdings Ltd.
and Rocor Holdings Ltd. (together with all exhibits, schedules and disclosure
letters thereto, the “Purchase Agreement”), and (ii) share purchase agreements,
each between 20171827 Alberta Ltd. and an individual separately identified to
the Lead Arranger (such share purchase agreements collectively, and together
with all exhibits, schedules and disclosure letters thereto, the “Share Purchase
Agreements”), which Share Purchase Agreements are entered into in respect of the
599,550 Class “B” Common Shares and 154,812 Class “C” Common Shares in the
capital of the Target. In connection therewith, it is intended that:
(a)    The US Borrower will obtain a senior secured term loan “B” facility (the
“Term Facility”) in an aggregate amount of $250 million and the Borrowers will
obtain a senior secured revolving facility in an aggregate amount of $60 million
(the “Revolving Facility”; and together with the Term Facilities, the
“Facilities”), in each case as described in Exhibit B.
(b)    The proceeds of the Term Facility will be applied as follows:
(i) to refinance certain existing indebtedness of the US Borrower and the
Target,
(ii) a portion thereof will be on-lent to the Canadian Borrower (the
“Intercompany Loan”), which Intercompany Loan shall be on terms reasonably
satisfactory to the Lead Arranger,
(iii) to pay the fees and expenses incurred in connection with the Transactions
(such fees and expenses, the “Transaction Costs”) and
(iv) for general corporate purposes.
(c)    The proceeds of the Intercompany Loan will be contributed in cash to a
newly-formed wholly owned Canadian direct subsidiary of the Canadian Borrower
(“Newco”), and Newco will use such proceeds to pay the cash consideration for
the Acquisition and certain Transaction Costs. Immediately after giving effect
to the Acquisition, Newco will be amalgamated with the Target. Newco will remain
a wholly owned Canadian direct subsidiary of the Canadian Borrower.
(d)    Newco will dividend to the Canadian Borrower the US assets that are
acquired in the Acquisition. Such US assets will be divested from the Canadian
Borrower to the US Borrower as repayment of a portion of the Intercompany Loan.
The transactions described above are collectively referred to herein as the
“Transactions”. For purposes of this Commitment Letter and the Fee Letters,
“Closing Date” shall mean the date of the satisfaction or waiver of the
conditions set forth in Exhibit C and the initial funding of the Facilities.




        

--------------------------------------------------------------------------------










17


        

--------------------------------------------------------------------------------


EXHIBIT B




Project Logan
$310,000,000 Senior Secured Facilities
Summary of Principal Terms and Conditions
Set forth below is a summary of the principal terms and conditions of the
Facilities (as defined below).


Borrowers:
The borrower under the Term Facility (as defined below) will be Thermon
Industries, Inc., a Delaware corporation (the “US Borrower”).


The borrower under the Revolving Facility (as defined below) will be the US
Borrower and Thermon Canada Inc., a Nova Scotia company (the “Canadian
Borrower”; and together with the US Borrower, the “Borrowers”).


Administrative Agent:
JPMorgan Chase Bank, N.A. (“JPMorgan”) will act as sole and exclusive
administrative agent and collateral agent for the Facilities (in such
capacities, the “Administrative Agent”) for a syndicate of financial
institutions (other than Disqualified Lenders) reasonably acceptable to the US
Borrower and the Administrative Agent (the “Lenders”) and will perform the
duties customarily performed by persons acting in such capacities.
JPMorgan Chase Bank, N.A., Toronto Branch will act as sole and exclusive
Canadian administrative agent and Canadian collateral agent for the Revolving
Facility (in such capacities, the “Canadian Administrative Agent”) for the
Lenders under the Revolving Facility (the “Revolving Lenders”) and will perform
the duties customarily performed by persons acting in such capacities.
Lead Left Arranger and Lead Left Bookrunner:
JPMorgan will act as lead left arranger and lead left bookrunner for the
Facilities (in such capacities, the “Lead Arranger”) and will manage the
syndication of the Facilities.
Facilities:
(a)    A senior secured term loan “B” facility in an aggregate principal amount
equal to $250,000,000 (the “Term Facility”; and the loans under the Term
Facility, the “Term Loans”).


(b)    A senior secured revolving credit facility with aggregate commitments in
an amount equal to $60,000,000 (the “Revolving Facility”; and together with the
Term Facility, the “Facilities”). All or a portion of the Revolving Facility
shall be available in Canadian Dollars.





        

--------------------------------------------------------------------------------

2






Incremental Facility:
The Facilities Documentation will permit the Borrowers (pursuant to procedures
to be mutually agreed upon and set forth in the credit agreement with respect to
the Facilities (the “Credit Agreement”)) to add one or more incremental term
loan facilities to the Facilities (each, an “Incremental Term Facility”) and/or
increase the commitments under the Revolving Facility (each such increase, a
“Revolving Facility Increase” and, together with the Incremental Term
Facilities, the “Incremental Facilities”) in an aggregate principal amount not
to exceed for all such increases and incremental facilities the greater of (x)
$30,000,000 and (y) an unlimited additional amount of Incremental Facilities
such that, in the case of this clause (y) only, after giving effect to the
incurrence of any such Incremental Facility pursuant to this clause (y) (and
after giving effect to any acquisition consummated concurrently therewith and
any other acquisition, disposition, debt incurrence, debt retirement and other
appropriate pro forma adjustment events, including any debt incurrence or
retirement subsequent to the end of the applicable test period and on or prior
to the date of such incurrence, all to be further defined in the Credit
Agreement), on a pro forma basis (but excluding the cash proceeds of such
incurrence and assuming, in the case of any Revolving Facility Increase, that
the commitments in respect thereof are fully drawn) the Secured Leverage Ratio
(to be defined) would not exceed 4.00 to 1.00; subject to the following terms
and conditions: (a) no default or event of default exists or would exist after
giving effect to such Incremental Facility (or if agreed by the lenders
providing such Incremental Facility in connection with any Limited Condition
Acquisition (as defined below), no payment or bankruptcy event of default), (b)
no existing Lender shall be required to participate in any such Incremental
Facility, (c) the representations and warranties in the Facilities Documentation
shall be true and correct in all material respects on and as of the date of the
incurrence of the Incremental Facilities (although any representations and
warranties which expressly relate to a given date or period shall be required
only to be true and correct in all material respects as of the respective date
or for the respective period, as the case may be), subject to customary
“Sungard” limitations to the extent the proceeds of any Incremental Facility are
being used to finance a Limited Condition Acquisition, (d) all fees and expenses
owing in respect of such Incremental Facility to the Administrative Agent have
been paid and (e) the interest rate margins and, subject to clause (iii),
amortization schedule applicable to any Incremental Facility shall be determined
by the Borrowers and lenders thereunder; provided further that the loans under
any Incremental Term Facility (i) will rank pari passu in right of payment and
security with the other Facilities, (ii) will mature no earlier than the final
maturity of the Term Facility and (iii) will (other than as required to achieve
fungibility with the Term Facility, if applicable) have a weighted average life
to maturity no shorter than the remaining weighted average life to maturity of
the Term Facility. If any Incremental Term Facility is incurred during the first
twelve (12) months after the Closing Date, in the event the “yield” (which, for
this purpose, shall be deemed to include all upfront or similar fees or original
issue discount payable to the lenders in respect of such Incremental Term
Facility and any pricing “floor” applicable to such Incremental Term Facility
but excluding customary arrangement, commitment, underwriting, structuring
and/or amendment fees (regardless of whether any such fees are paid to or shared
in whole or in part with any lender) applicable to any Incremental Term Facility
exceeds the “yield” applicable to the Term Facility by more than 0.50%, then the
interest rate spread applicable to the Term Facility shall be increased so that
the “yield” on the Term Facility is equal to the “yield” applicable to such
Incremental Term Facility less 0.50%. Any Incremental Term Facility will have
terms and conditions substantially identical to the Term Facility (other than
with respect to pricing, amortization and maturity) and will be otherwise on
terms and subject to conditions reasonably satisfactory to the Administrative
Agent (it being understood that no consent shall be required from the
Administrative Agent for terms and conditions that are more restrictive than the
Facilities Documentation if the Lenders under the Facilities receive the benefit
of such terms or conditions through their addition to the Facilities
Documentation).
The US Borrower will be permitted to utilize the above available incremental
credit capacity in the form of (in addition to Incremental Term Facilities and
Revolving Facility Increases) senior unsecured notes or loans or senior secured
notes or loans that are secured by the Collateral, in the case of notes, on a
pari passu or junior basis or, in the case of loans, a junior basis
(“Alternative Incremental Indebtedness”); provided that, in addition to the
requirements with respect to the amount, incurrence and maturity of any such
incremental credit extensions set forth above, (a) in the case of any such
Alternative Incremental Indebtedness in the form of notes, such Alternative
Incremental Indebtedness is not required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default, a change in control, an event
of loss or an asset disposition) prior to the date that is 91 days after the
latest maturity date of the Term Facility, (b) if such Alternative Incremental
Indebtedness is secured, (i) such indebtedness shall not be secured by any
assets or property other than the Collateral and (ii) all security therefor
shall be granted pursuant to documentation substantially similar to the
applicable collateral documents, and the secured parties thereunder, or a
trustee or collateral agent on their behalf, shall have become a party to a
first lien intercreditor agreement or a junior lien intercreditor agreement, in
each case in form and substance reasonably satisfactory to the Administrative
Agent, (c) such Alternative Incremental Indebtedness is not guaranteed by any
subsidiaries of Holdings other than the US Guarantors, (d) any Alternative
Incremental Indebtedness does not have a shorter weighted average life than the
remaining weighted average life of the Term Facility and (e) the other terms and
conditions of such Alternative Incremental Indebtedness (excluding pricing) are
no more favorable to the investors providing such Alternative Incremental
Indebtedness than those applicable to the Term Facility (except for covenants or
other provisions applicable only to periods after the latest final maturity date
of the Term Facility existing under the Credit Agreement at the time of
incurrence of such Alternative Incremental Indebtedness).





        

--------------------------------------------------------------------------------

3






Refinancing Term Loans and Revolving Credit Commitments:
With the consent of the US Borrower, the Administrative Agent and the lenders
providing the refinancing term loans or refinancing revolving commitments, one
or more tranches of term loans or any revolving credit commitments can be
refinanced from time to time, in whole or part, with one or more new tranches of
term loans, senior secured notes (which may rank pari passu or junior in right
of security to the Term Facility) or senior unsecured notes (“Refinancing Debt”)
or new revolving credit commitments (“Refinancing Commitments”); provided that
(i) any Refinancing Debt does not mature prior to the maturity date of, or have
a shorter weighted average life than, the term loans being refinanced, (ii) any
Refinancing Commitments do not mature prior to the maturity date of the
revolving credit commitments being refinanced and (iii) the other terms and
conditions of such Refinancing Debt or Refinancing Commitments (excluding
pricing, call protection and optional prepayment or redemption terms) are no
more favorable to the lenders or investors, as the case may be, providing such
Refinancing Debt or Refinancing Commitments, as applicable, than those
applicable to the term loans or revolving credit commitments being refinanced
(except for covenants or other provisions applicable only to periods after the
latest final maturity date of the Term Facility and revolving credit commitments
existing under the Facilities Documentation at the time of such refinancing).


Purpose:
(a)    The proceeds of the loans under the Term Facility will be used by the
Borrowers on the Closing Date (i) to refinance all indebtedness under that
certain Amended and Restated Credit Agreement, dated as of April 19, 2013 among
the US Borrower, the Canadian Borrower, the other parties thereto designated as
“Credit Parties”, JPMorgan Chase Bank, N.A., as US revolving lender, a US term
lender, the US swingline lender and a US l/c issuer, and as US agent, JPMorgan
Chase Bank, N.A., Toronto Branch, as a Canadian lender, the Canadian swingline
lender, a Canadian l/c issuer and as Canadian agent for all Canadian lenders and
the other financial institutions party (as amended, the “Existing Credit
Agreement”), (ii) certain existing indebtedness of the US Borrower and the
Target, (iii) to pay the cash consideration for the Acquisition (it being
understood that a portion of the loans under the Term Facility will be lent by
the US Borrower to the Canadian Borrower, the Canadian Borrower shall contribute
such proceeds to Newco, and Newco will pay the cash consideration for the
Acquisition), (iv) to pay Transaction Costs and (v) for general corporate
purposes.


(b)    The proceeds of loans under the Revolving Facility will be used by the
Borrowers for working capital and other general corporate purposes (including,
without limitation, permitted acquisitions and other permitted investments).


(c)    Letters of credit will be used to support obligations of the Borrowers
and their subsidiaries incurred in the ordinary course of business.


(d)    The proceeds of loans under any Incremental Term Facility will be used by
the Borrowers for working capital and other general corporate purposes
(including, without limitation, permitted acquisitions and other permitted
investments).





        

--------------------------------------------------------------------------------

4






Availability:
(a)    The Term Facility must be drawn in a single drawing on the Closing Date.
Amounts borrowed under the Term Facility that are repaid or prepaid may not be
reborrowed.


(b)    The Revolving Facility will be available on and after the Closing Date at
any time prior to the final maturity of the Revolving Facility, in minimum
principal amounts to be agreed; provided that up to a maximum of $10,000,000 of
loans under the Revolving Facility (“Revolving Loans”) may be drawn on the
Closing Date. Amounts repaid under the Revolving Facility may be reborrowed.
Interest Rates and Fees:
As set forth on Annex I hereto.
Default Rate:


With respect to overdue principal, the applicable interest rate plus 2.00% per
annum, and with respect to any other overdue amount (including overdue
interest), the interest rate applicable to ABR loans (as defined in Annex I
hereto) plus 2.00% per annum.







        

--------------------------------------------------------------------------------

5






Letters of Credit:
A portion of the Revolving Facility not in excess of $25,000,000 shall be
available for the issuance of letters of credit (“Letters of Credit”) for the
account of the US Borrower or the US Guarantors (any such Letter of Credit, a
“US Letter of Credit”) or the account of the Canadian Borrower or any Canadian
Subsidiary Guarantor (any such Letter of Credit, a “Canadian Letter of Credit”),
which Letters of Credit will be issued by JPMorgan or one of its affiliates and
any other Lender under the Revolving Facility that is acceptable to the US
Borrower or the Canadian Borrower, as applicable, and the Administrative Agent
or the Canadian Administrative Agent, as applicable (each, an “Issuing Bank”).
Each Letter of Credit shall expire not later than the earlier of (a) 12 months
after the date of issuance and (b) the fifth business day prior to the final
maturity of the Revolving Facility unless cash collateralized or backstopped in
a manner reasonably acceptable to the Issuing Bank; provided that any Letter of
Credit having a 12-month tenor may provide for the renewal of such Letter of
Credit for additional 12-month periods (which shall, in no event, extend beyond
the date referred to in clause (b) of this paragraph).


Each drawing under any Letter of Credit shall be reimbursed by the applicable
Borrower not later than one business day after such drawing. To the extent that
the applicable Borrower does not reimburse the applicable Issuing Bank on such
business day, the Revolving Lenders under the Revolving Facility shall be
irrevocably obligated to reimburse such Issuing Bank pro rata based upon their
respective Revolving Facility commitments.


The issuance of all Letters of Credit shall be subject to the customary
procedures of the applicable Issuing Bank. Letters of Credit issued for the
benefit of the US Borrower or the US Guarantors shall be denominated in US
dollars, Canadian dollars, Euros, British Pounds Sterling, Chinese Renminbi or
other agreed foreign currencies. Letters of Credit issued for the benefit of the
Canadian Borrower or the Canadian Subsidiary Guarantors shall be denominated in
US dollars or Canadian dollars.
If any Revolving Lender becomes a “defaulting Lender”, then the letter of credit
exposure of such defaulting Lender will automatically be reallocated among the
non-defaulting Lenders pro rata in accordance with their commitments under the
Revolving Facility up to an amount such that the revolving credit exposure of
such non-defaulting Lender does not exceed its commitments. In the event that
such reallocation does not fully cover the exposure of such defaulting Lender,
the applicable Issuing Bank may require the Borrowers to cash collateralize such
“uncovered” exposure in respect of each outstanding letter of credit and will
have no obligation to issue new letters of credit, or to extend, renew or amend
existing letters of credit to the extent letter of credit exposure would exceed
the available commitments of the non-defaulting Revolving Lenders, unless such
“uncovered” exposure is cash collateralized to the Issuing Bank’s reasonable
satisfaction.







        

--------------------------------------------------------------------------------

6






Swing Line Loans:
A portion of the Revolving Facility not in excess of $10,000,000 shall be
available for swing line loans in U.S. dollars (the “US Swing Line Loans”) from
the Administrative Agent (in such capacity, the “US Swing Line Lender”) or swing
line loans in Canadian dollars (the “Canadian Swing Line Loans”; and together
with the US Swing Line Loans, the “Swing Line Loans”) from the Canadian
Administrative Agent (in such capacity, the “Canadian Swing Line Lender”; and
together with the US Swing Line Lender, the “Swing Line Lenders”). The Swing
Line Lenders, in their sole discretion, may create Swing Line Loans by advancing
to the applicable Borrower, on behalf of the Lenders, floating rate Revolving
Loans requested by such Borrower. Settlement of such Swing Line Loans will occur
weekly. Any such Swing Line Loans will reduce availability under the Revolving
Facility on a dollar-for-dollar basis. Each Lender under the Revolving Facility
shall acquire, under certain circumstances, an irrevocable and unconditional pro
rata participation in each Swing Line Loan.
Maturity and Amortization:
(a) The Term Facility will mature on the date that is seven years after the
Closing Date and will amortize in equal quarterly installments in an aggregate
annual amount equal to 1.00% per annum beginning with the first full fiscal
quarter ended after the Closing Date, with the balance due at maturity.
(b) The Revolving Facility will mature on the date that is five years after the
Closing Date.





        

--------------------------------------------------------------------------------

7






Guarantees:
All obligations of the US Borrower under the Facilities and all obligations of
the US Borrower and the other US Guarantors (as defined below) under any
interest rate protection or other hedging arrangements entered into with a US
Lender (or an affiliate of a US Lender) and all obligations of the US Borrower
and the other US Guarantors in respect of US banking services owed to a US
Lender (or an affiliate of a US Lender) arising from commercial credit cards,
stored value or purchasing cards, foreign currency exchange facilities and
treasury management services provided to the US Borrower or any US Guarantor
(collectively, the “US Obligations”), will be unconditionally guaranteed (the
“Guarantees”) by Thermon Holding Corp. (“Holdings”) and each existing or
subsequently acquired or organized wholly-owned material US subsidiary of the US
Borrower (together with Holdings, the “US Guarantors”), subject to restrictions
imposed by applicable law.
All obligations of the Canadian Borrower under the Revolving Facility and all
obligations of the Canadian Borrower and the Canadian Subsidiary Guarantors (as
defined below) under any interest rate protection or other hedging arrangements
entered into with a Lender to the Canadian Borrower (“Canadian Lender”) (or an
affiliate of a Canadian Lender) and all obligations of the Canadian Borrower and
the Canadian Subsidiary Guarantors in respect of banking services owed to a
Canadian Lender (or an affiliate of a Canadian Lender) arising from commercial
credit cards, stored value or purchasing cards, foreign currency exchange
facilities and treasury management services provided to the Canadian Borrower or
any Canadian Subsidiary Guarantor (the “Canadian Obligations”), will be subject
to Guarantees by Holdings, the US Guarantors, the US Borrower and each existing
or subsequently acquired or organized wholly-owned material Canadian subsidiary
of the Canadian Borrower (such subsidiaries, the “Canadian Subsidiary
Guarantors”; and together with the US Guarantors, the “Guarantors”; and the
Guarantors together with the Borrowers, the “Loan Parties”), subject to
restrictions imposed by applicable law.


Notwithstanding the foregoing, subsidiaries may be excluded from the guarantee
requirements in circumstances where the applicable Borrower and the
Administrative Agent or the Canadian Administrative Agent, as applicable,
reasonably agree that the cost of providing such guarantee is excessive in
relation to the value afforded thereby.







        

--------------------------------------------------------------------------------

8






Security:
Subject to the limitations set forth herein, all US Obligations, all Canadian
Obligations, and all Guarantees will be secured by substantially all the assets
of the Borrowers and each other Guarantor (collectively, the “Collateral”),
including but not limited to (a) a perfected first-priority pledge of all the
capital stock of the Borrowers and all the capital stock held by the Borrowers
or any other Guarantor of each existing or subsequently acquired or organized
wholly-owned material subsidiary of Holdings (which pledge, in the case of stock
of any first tier foreign subsidiary of Holdings that is securing obligations of
the US Borrower or a US Guarantor, shall not include more than 65% of the voting
stock of such foreign subsidiary to the extent such pledge would cause material
adverse tax consequences) and (b) perfected first-priority security interests
and hypothecs (if applicable) in substantially all tangible and intangible
assets of the Borrowers and each other Guarantor (including but not limited to
accounts, inventory, equipment, commercial tort claims, investment property,
intellectual property, intercompany indebtedness, general intangibles, letter of
credit rights and proceeds of the foregoing), subject to exceptions and
thresholds to be mutually agreed upon; provided that no obligations of the US
Borrower or the US Guarantors shall be secured by assets of the Canadian
Borrower or the Canadian Subsidiary Guarantors.
Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (a) any real property; (b) any permit or license, any contractual
obligation, healthcare insurance receivable or other general intangible,
intellectual property or franchise (i) that prohibits or requires the consent of
any person (other than a Loan Party or any of its subsidiaries) which has not
been obtained as a condition to the creation by such Loan Party of a lien on
such asset, (ii) to the extent that any law, rule or regulation applicable
thereto prohibits the creation of a lien thereon, but only, with respect to the
prohibition in (i) and (ii), to the extent, and for as long as, such prohibition
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the UCC, PPSA, Civil Code of Quebec or any other law, rule or regulation or
(iii) if the grant of a security interest or hypothec (if applicable) in such
asset would reasonably be expected to result in the loss of rights thereon or
create a default thereunder, (c) property that is subject to a purchase money
lien or a capital lease permitted under the Facilities Documentation if the
contractual obligation pursuant to which such lien is granted (or in the
document providing for such capital lease) prohibits or requires the consent of
any person (other than Holdings and its affiliates) which has not been obtained
as a condition to the creation of any other lien on such equipment, (d) any
“intent to use” trademark applications for which a statement of use has not been
filed (but only until such statement is filed), (e) excluded accounts on terms
consistent with the existing security documentation entered into in connection
with the Existing Credit Agreement and (f) other exceptions to be agreed.
Notwithstanding anything to the contrary, the applicable Borrower and the
Guarantors shall not be required, nor shall the Administrative Agent or Canadian
Administrative Agent be authorized to (i) take any additional steps to perfect
the above-described pledges, security interests and hypothecs by any means other
than by (A) filings pursuant to the Uniform Commercial Code in the office of the
secretary of state (or similar filing office) of the relevant States(s) or
filings pursuant to the PPSA or the Civil Code of Quebec in the applicable
filing office of the relevant Province(s), (B) filings in United States and
Canadian government offices with respect to intellectual property as expressly
required in the Facilities Documentation or (C) delivery to the Administrative
Agent to be held in its possession of all Collateral consisting of material
intercompany notes, stock certificates and other certificated equity ownership
of the applicable Borrower and its subsidiaries and the Guarantors and their
subsidiaries, in each case as expressly required in the Facilities
Documentation, (ii) to take any action outside of the United States and Canada,
with respect to any assets located outside of the United States or Canada (it
being understood that there shall be no security agreements or pledge agreements
under the laws of any non-U.S. jurisdiction other than Canada) or (iii) to enter
into any deposit account control agreement or securities account control
agreement with respect to any deposit account or securities account (other than
deposit accounts holding cash collateral securing outstanding Letters of Credit
or obligations owing to Issuing Banks or Swing Line Lenders arising from
“uncovered exposure” of a defaulting lender).


All the above-described pledges and security interests shall be created on
terms, and pursuant to documentation, reasonably satisfactory to the Lenders
and, subject to exceptions permitted under the Facilities Documentation, none of
the Collateral shall be subject to any other pledges, security interests or
mortgages (except permitted liens and other exceptions and baskets to be set
forth in the Facilities Documentation).





        

--------------------------------------------------------------------------------

9






Mandatory Prepayments:
Loans under the Term Facility shall be prepaid with:
(a)  100% of the net cash proceeds of all non-ordinary course asset sales or
other dispositions of property (including casualty and condemnation) by
Holdings, and its subsidiaries, subject to thresholds and reinvestment rights to
be mutually agreed upon (with a reinvestment period equal to 12 months) and
other exceptions to be mutually agreed upon;
(b)  100% of the net cash proceeds of issuances of equity and indebtedness of
Holdings and its subsidiaries (other than indebtedness permitted under the
Credit Agreement); and
(c) 50% (with stepdowns to (i) 25% when the Leverage Ratio (as defined in the
Existing Credit Agreement, but with the debt component thereof to exclude
undrawn letters of credit) is less than 4.00:1.00 but greater than or equal to
3.50:1.00 and (ii) 0% when the Leverage Ratio is less than 3.50:1.00) of annual
Excess Cash Flow (to be defined in a manner to be agreed) of Holdings and its
subsidiaries; provided that any voluntary prepayments of Term Loans during the
applicable fiscal year and any voluntary prepayments of revolving loans under
the Revolving Facility (with a corresponding permanent reduction in commitments
of the Revolving Facility), other than prepayments funded with the proceeds of
indebtedness, shall be credited against Excess Cash Flow prepayment obligations
for such fiscal year on a dollar-for-dollar basis.
 
Notwithstanding the foregoing, each Lender of Term Loans (“Term Lender”) shall
have the right to reject its pro rata share of any mandatory prepayments
described above, in which case the amounts so rejected may be retained by the US
Borrower.
Notwithstanding the foregoing, mandatory prepayments pursuant to clauses (a) and
(c), to the extent attributable to subsidiaries that are organized in a
jurisdiction other than the United States, shall be (i) subject to
permissibility under local law and (ii) limited to the extent that the US
Borrower determines that such prepayments would result in material adverse tax
consequences (including, without limitation, any withholding tax) related to the
repatriation of funds in connection therewith; provided that the US Borrower and
its subsidiaries shall take commercially reasonable actions to permit
repatriation of the proceeds subject to such prepayments without violating local
law or incurring material adverse tax consequences.
 
The above-described mandatory prepayments shall be applied to the remaining
amortization payments under the Term Facility as follows: (a) in direct order of
maturity to the amortization repayments occurring in the eight quarters
following the date of such prepayment and (b) pro rata to the remaining
amortization payments.
Revolving Loans will be required to be prepaid if the aggregate revolving credit
exposure under the Revolving Facility exceeds the aggregate commitments
thereunder.





        

--------------------------------------------------------------------------------

10






Voluntary Prepayments/ Reductions in Commitments:
Voluntary prepayments of borrowings under the Facilities and voluntary
reductions of the unutilized portion of the Revolving Facility commitments will
be permitted at any time, in minimum principal amounts to be mutually agreed
upon, without premium or penalty (except as described below), subject to
reimbursement of the Lenders’ redeployment or breakage costs in the case of a
prepayment of Adjusted LIBOR or CDOR Rate borrowings other than on the last day
of the relevant Interest Period (to be defined).
 
Any (a) voluntary prepayment of the loans under the Term Facility that is made
on or prior to the date that is six months after the Closing Date with the
proceeds from a Repricing Transaction (as defined below) and (b) amendment or
other modification of the Credit Agreement on or prior to the date that is six
months after the Closing Date, the effect of which is a Repricing Transaction,
in each case shall be accompanied by a prepayment premium equal to 1.00% of (i)
the aggregate principal amount of the Term Loans so prepaid, in the case of a
voluntary prepayment, and (ii) the aggregate principal amount of the Term Loans
affected by such amendment or modification, in the case of an amendment or other
modification of the Credit Agreement. “Repricing Transaction” means the
prepayment or refinancing (other than in connection with a change of control or
a transformative acquisition) of all or a portion of the loans under the Term
Facility concurrently with the incurrence by a Loan Party of any long-term bank
debt financing or any other financing similar to such loans, in each case having
a lower all-in yield (taking into account any original issue discount and
upfront fees in respect of such financing and any pricing “floor” applicable
thereto but excluding customary arrangement, structuring, syndication and
commitment fees paid to arrangers thereof) than the interest rate margin
applicable to such loans.
For the avoidance of doubt, a 1.00% premium on Term Loans assigned shall be paid
to Term Lenders that are forced to assign Term Loans, on or prior to the date
that is six months after the Closing Date, as a result of not consenting to a
Repricing Transaction.
 
All voluntary prepayments under the Term Facility shall be applied to the
remaining amortization payments under the Term Facility as directed by the US
Borrower.





        

--------------------------------------------------------------------------------

11






Facilities Documentation:
The definitive documentation for the Facilities (the “Facilities Documentation”)
will be (a) consistent with this Exhibit B and Exhibit C and will contain only
those conditions precedent, mandatory prepayments, representations and
warranties, affirmative and negative covenants, financial covenants and events
of default expressly set forth herein and in Exhibit C (subject only to the
exercise of any “market flex” expressly provided in the Arranger Fee Letter) and
otherwise be subject to the Limited Conditionality Provisions, and, to the
extent such terms are not expressly set forth herein, such terms will be
negotiated in good faith; provided that (subject to market updates) such
representations and warranties, affirmative and negative covenants, financial
covenants and events of default will be no more restrictive than those set forth
in the Existing Credit Agreement, (b) drafted to give due regard to the
operational and strategic requirements of the Borrowers and their subsidiaries
(after giving effect to the Transactions) in light of their size, industries,
practices, the Borrowers’ business plan and matters disclosed in the Purchase
Agreement and (c) negotiated in good faith by the US Borrower and the Lead
Arranger to finalize such documentation, giving effect to the Limited
Conditionality Provisions, as promptly as practicable after the acceptance of
this Commitment Letter.
Representations
and Warranties:
Limited to the following (to be applicable to Holdings and its subsidiaries) and
subject to the Limited Conditionality Provisions: organization and powers;
authorization, due execution and delivery and enforceability of the Facilities
Documentation; governmental approvals; no conflicts (including no creation of
liens); accuracy of financial statements; no material adverse change; ownership
of properties; intellectual property; absence of actions, suits or proceedings;
environmental matters; compliance with laws; compliance with anti-terrorism and
sanctions laws and regulations; Investment Company Act of 1940; Federal Reserve
regulations; payment of taxes; compliance with Canadian Benefit Plans, Canadian
Pension Plans and ERISA; accuracy of information; subsidiaries; insurance; labor
matters; solvency; no Loan Party is an EEA Financial Institution (to be defined
in a customary manner); Holdings (or, upon the merger of the U.S. Borrower into
Holdings, Thermon Group Holdings, Inc.) is a passive entity; and validity,
perfection and priority of security interests in the Collateral (subject to
permitted liens), in each case subject to customary qualifications and
exceptions to be mutually agreed upon.
Conditions Precedent
to Initial Borrowing:
Limited to those set forth in the Conditions Exhibit and those under the heading
“Conditions Precedent to All Borrowings” below.
Conditions Precedent to All Borrowings:
The making of each extension of credit shall be conditioned upon (a) the
accuracy in all material respects (or, if already qualified by materiality, in
all respects) of all representations and warranties (which, for purposes of the
initial extensions of credit on the Closing Date and, in the case of any
extension of credit under any Incremental Facility in connection with any
acquisition or investment permitted under the Credit Agreement, if agreed by the
lenders providing such Incremental Facility, shall be limited to the Specified
Representations and the Specified Purchase Agreement Representations), (b)
solely for extensions of credit after the Closing Date, there being no default
or event of default in existence at the time of, or immediately after giving
effect to the making of, such extension of credit (or, in the case of any
extension of credit under any Incremental Facility in connection with any
Limited Condition Acquisition, if agreed by the lenders providing such
Incremental Facility, no payment or bankruptcy event of default) and (c) the
delivery of a borrowing notice.





        

--------------------------------------------------------------------------------

12






Affirmative Covenants:
Limited to the following (to be applicable to Holdings and its subsidiaries):
delivery of audited annual consolidated financial statements for Holdings,
unaudited quarterly consolidated financial statements for Holdings and other
financial information and other information; delivery of notices of default,
litigation, material adverse change and other material matters; maintenance of
corporate existence and rights and conduct of business; payment of obligations;
maintenance of properties; maintenance of customary insurance; maintenance and
inspection by the Administrative Agent of property and books and records;
compliance with laws (including environmental laws); Canadian Benefit Plans,
Canadian Pension Plans and ERISA; use of proceeds and letters of credit;
commercially reasonable efforts to maintain ratings; compliance with
anti-terrorism and sanctions laws and regulations; additional subsidiaries;
depositary banks; and further assurances, in each case subject to customary
qualifications and exceptions to be mutually agreed upon.
Negative Covenants:
Limited to the following (to be applicable to Holdings and its subsidiaries):
(a)    limitations on indebtedness (including guarantees);
(b)    limitations on liens; 
(c)    limitations on asset sales;
(d)    limitations on mergers, consolidations and fundamental changes;
provided that the US Borrower shall be permitted to merge into Holdings so long
as Holdings assumes all obligations of the US Borrower under the Credit
Agreement and the other loan documents and the stock of Holdings is pledged by
Thermon Group Holdings, Inc.;
(e)    limitations on investments;
(f)    limitations on restricted payments;
(g)    limitations on sale leasebacks;
(h)    limitations on changes in lines of business;
(i)    limitations on transactions with affiliates;
(j)    limitations on restrictions on liens and other restrictive agreements;
(k)    limitation on changes in the fiscal year, in each case subject to
customary qualifications and exceptions to be mutually agreed upon; and
(l)    use of proceeds (as to anti-corruption and sanctions laws and
regulations).
 
The negative covenants will be subject, in the case of each of the foregoing
covenants, to exceptions, qualifications and “baskets” to be set forth in the
Facilities Documentation and such exceptions, qualifications and “baskets” will
be no less restrictive than those set forth in the Existing Credit Agreement.





        

--------------------------------------------------------------------------------

13






Financial Covenants:
(a)    Term Facility: None.


(b)    Revolving Facility: Limited to:
(i) Leverage Ratio Covenant. Holdings and its subsidiaries, on a consolidated
basis, shall not allow the Leverage Ratio for the four fiscal quarter period
ending on the last day of each fiscal quarter to exceed 5.50:1.00, with step
downs to 3.75:1.00 to be agreed.
(ii) Fixed Charge Coverage Ratio Covenant. Holdings and its subsidiaries, on a
consolidated basis, shall maintain, for the four fiscal quarter period ending on
the last day of each fiscal quarter, a Fixed Charge Coverage Ratio (to be
defined as set forth in the Existing Credit Agreement) of not less than 1.25 to
1.00.
Limited Condition Acquisitions:


In the case of the incurrence of any indebtedness (excluding, for the avoidance
of doubt, indebtedness under the Revolving Facility but including any
Incremental Facilities) or liens or the making of any permitted acquisitions or
other investments, restricted payments, prepayments of indebtedness or asset
sales in connection with a Limited Condition Acquisition (as defined below), at
the Borrowers’ option, the relevant ratios and baskets shall be determined, and
any default or event of default blocker shall be tested, as of the date the
definitive acquisition agreements for such Limited Condition Acquisition are
entered into and calculated as if the acquisition and other pro forma events in
connection therewith were consummated on such date; provided that if the
Borrowers have made such an election, in connection with the calculation of any
ratio (other than for purposes of calculating compliance with the Financial
Covenants) or basket with respect to the incurrence of any debt (including any
Incremental Facilities) or liens, or the making of any permitted acquisitions or
other investments, restricted payments, prepayments of indebtedness or asset
sales on or following such date and prior to the earlier of the date on which
such Limited Condition Acquisition is consummated or the definitive agreement
for such Limited Condition Acquisition is terminated, any such ratio shall be
calculated on a pro forma basis assuming such Limited Condition Acquisition and
other pro forma events in connection therewith (including any incurrence of
indebtedness) have been consummated except that EBITDA of any target of a
Limited Condition Acquisition shall not be used in the determination of the
relevant ratios and baskets for any purpose other than the incurrence test under
which such Limited Condition Acquisition is being made and such Indebtedness is
being incurred unless and until such acquisition has closed.


As used herein, “Limited Condition Acquisition” means any acquisition by the
Borrower or one or more of their subsidiaries permitted pursuant to the
Facilities Documentation whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.







        

--------------------------------------------------------------------------------

14






Events of Default:
Limited to the following (to be applicable to Holdings and its subsidiaries):
nonpayment of principal, interest, fees or other amounts; inaccuracy of
representations and warranties in any material respect; violation of covenants
(provided that with respect to the financial maintenance covenants described
under the heading “Financial Covenants” above, a breach thereof shall only
result in an event of default under the Term Facility after the Requisite
Revolving Lenders (as defined below) have terminated the Revolving Facility and
accelerated any loans outstanding thereunder); cross default and cross
acceleration to indebtedness in excess of $10,000,000; voluntary and involuntary
bankruptcy or insolvency proceedings; inability to pay debts as they become due;
material judgments; Canadian Benefit Plans, Canadian Pension Plans and ERISA
events; actual invalidity (or asserted invalidity by a Loan Party or a
subsidiary thereof) of the Guarantees, the documentation in respect of the
Collateral or the Credit Agreement; and Change in Control (to be defined in a
manner to be mutually agreed upon), in each case with customary grace periods,
qualifications and exceptions to be mutually agreed upon.
Voting:
Amendments and waivers of the Credit Agreement and the other Facilities
Documentation will require the approval of Lenders holding more than 50% of the
aggregate amount of the extensions of credit and unused commitments under the
Facilities, except that (a) the consent of each Lender directly and adversely
affected thereby shall be required with respect to, among other things,
(i) increases in commitments, (ii) reductions of principal (it being understood
that a waiver of any condition precedent or the waiver of any default, event of
default or mandatory prepayment shall not constitute a reduction in principal),
interest (other than a waiver of default interest) or fees and (iii) extensions
of scheduled amortization, final maturity or reimbursement dates or postponement
of any payment dates and (b) the consent of 100% of the Lenders shall be
required with respect to (i) modifications to any of the voting percentages,
(ii) releases of all or substantially all the Collateral and (iii) releases of
all or substantially all the value of the guarantees provided by the Guarantors.
Notwithstanding the foregoing, Lenders holding more than 50% of the aggregate
amount of the commitments under the Revolving Facility (excluding the
commitments of defaulting Lenders, the “Requisite Revolving Lenders”) may amend
the definitions as they relate to the financial maintenance covenants, amend or
waive the terms of such financial maintenance covenants and waive, amend,
terminate or otherwise modify such financial maintenance covenants with respect
to the occurrence of an event of default. Term Lenders shall not have any voting
rights with respect to such amendments, waivers, terminations or other
modifications.
 
The Credit Agreement will contain customary amend and extend and “yank-a-bank”
provisions to be mutually agreed upon.
Cost and Yield Protection:
Usual for facilities and transactions of this type (it being agreed that the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives promulgated thereunder or issued in connection
therewith, and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlement, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States of America or
foreign regulatory authorities, in each case pursuant to Basel III, in each case
will be deemed to be a “change in law”, regardless of the date enacted, adopted,
promulgated or issued, for purposes of such cost and yield protections).





        

--------------------------------------------------------------------------------

15






Assignments and Participations:
The Lenders will be permitted to assign all or a portion of their Loans and
commitments (other than to a natural person, a Disqualified Lender or a
defaulting lender) with the consent of (a) the US Borrower (unless a payment or
bankruptcy event of default has occurred and is continuing or such assignment is
to a Lender (other than a defaulting lender), an affiliate of a Lender or an
Approved Fund (to be defined in a manner to be mutually agreed upon));
provided that the US Borrower shall be deemed to have consented to a proposed
assignment of loans or commitments if the US Borrower has not responded to such
proposal within ten business days after the US Borrower has received notice
thereof, (b) the Administrative Agent (unless such assignment is an assignment
of a Term Loan to a Lender, an affiliate of a Lender or an Approved Fund) and
(c) the Swing Line Lenders and each Issuing Bank (unless such assignment is an
assignment of a Term Loan), in each case which consent shall not be unreasonably
withheld. Each assignment (except to other Lenders or their affiliates) will be
in a minimum amount of (a) $5,000,000 in respect of loans and commitments under
the Revolving Facility and (b) $1,000,000 in respect of loans and commitments
under the Term Facility, unless otherwise agreed by the US Borrower (unless a
payment or bankruptcy event of default has occurred and is continuing) and the
Administrative Agent. The Administrative Agent will receive a processing and
recordation fee of $3,500, payable by the assignor and/or the assignee, with
each such assignment. Assignments will be by novation and will not be required
to be pro rata among the Facilities.
 
Assignments of Term Loans to the US Borrower and its subsidiaries shall be
permitted so long as:
(i) any offer to purchase or take by assignment any loans under the Term
Facility by the US Borrower and its subsidiaries shall have been made to all
Term Lenders pro rata (with buyback mechanics to be mutually agreed upon);
(ii) no default or event of default has occurred and is continuing or would
result therefrom;
(iii) the loans purchased are immediately canceled (with customary restrictions
on increasing EBITDA by any non-cash gains associated with such cancellation of
debt); and
(iv) no proceeds from any loan under the Revolving Facility shall be used to
fund such assignments.





        

--------------------------------------------------------------------------------

16






 
The Lenders will be permitted to sell participations in loans and commitments
without restriction; provided that participations shall not be permitted to be
sold to natural persons, defaulting lenders or Disqualified Lenders.
Participants shall have the same benefits as the Lenders with respect to yield
protection and increased cost provisions. Voting rights of participants shall be
limited to matters that require the consent of all Lenders or all affected
Lenders.
The list of Disqualified Lenders shall be posted to the Lenders and no update to
the list of Disqualified Lenders shall be effective until three business days
after posting thereof to the Lenders. The Administrative Agent shall be
expressly exculpated from any duty to ascertain, monitor or enforce compliance
with the list of Disqualified Lenders.


Notwithstanding the foregoing trades with Disqualified Lenders shall not be null
and void; provided that (i) the Disqualified Lenders may be required to assign
the loan and (ii) Disqualified Lenders shall not have voting or information
rights.


 
Pledges of loans in accordance with applicable law shall be permitted without
restriction. Promissory notes shall be issued under the Facilities only upon
request.
Expenses and Indemnification:
All reasonable and documented out-of-pocket expenses of the Administrative
Agent, the Canadian Administrative Agent, the Lead Arranger and their respective
affiliates (including, without limitation, the reasonable fees, charges and
disbursements of counsel for any of the foregoing) associated with the
structuring, arrangement and syndication of the Facilities and the preparation,
negotiation, execution, delivery and administration of the Credit Agreement and
the other Facilities Documentation and any amendments, modifications and waivers
thereof (which, in the case of preparation, negotiation, execution, delivery and
administration of the Credit Agreement and other Facilities Documentation shall
be limited to a single counsel for such persons and one local counsel in each
jurisdiction as the Administrative Agent shall deem advisable in connection with
the creation and perfection of security interests in the Collateral), as well as
all reasonable and documented out-of-pocket expenses incurred by the Issuing
Banks in connection with the issuance, amendment, renewal or extension of
Letters of Credit or any demand for payment thereunder, are to be paid by the
Borrowers. In addition, all out-of-pocket expenses of the Administrative Agent,
the Canadian Administrative Agent, the Issuing Banks and the Lenders (including,
without limitation, the fees, charges and disbursements of counsel for any of
the foregoing) for enforcement costs associated with the Facilities are to be
paid by the Borrowers.





        

--------------------------------------------------------------------------------

17






 
Each Borrower will indemnify the Lead Arranger, the Administrative Agent, the
Canadian Administrative Agent, the Issuing Banks, the Lenders and their
respective affiliates and each of their respective Related Parties (each, an
“indemnified person”) and hold them harmless from and against all losses,
claims, damages, liabilities and related expenses (including, without
limitation, the fees, charges and disbursements of one firm of counsel for all
such indemnified persons, taken as a whole, and, if necessary, of a single firm
of local counsel in each appropriate jurisdiction (which may include a single
firm of special counsel acting in multiple jurisdictions) for all such
indemnified persons, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the indemnified person affected by such
conflict informs the US Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for such affected indemnified person and, if
necessary, of a single firm of local counsel in each appropriate jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions) for such affected indemnified person)) of any such indemnified
person arising out of, in connection with or as a result of the Transactions,
including, without limitation, the financings contemplated thereby, or any
transactions connected therewith or any claim, litigation, investigation or
proceeding (regardless of whether any such indemnified person is a party thereto
and regardless of whether such claim, litigation, investigation or proceeding is
brought by a third party or by Holdings or any of its subsidiaries) that relate
to any of the foregoing; provided that the foregoing indemnity will not, as to
any indemnified person, apply to losses, claims, damages, liabilities and
related expenses to the extent they (a) are found in a final and non-appealable
judgment of a court of competent jurisdiction to have resulted from the willful
misconduct, bad faith or gross negligence of such indemnified person or any of
its controlled affiliates or controlling persons, (b) a material breach in bad
faith of the Facilities Documentation by any such person or one of its
controlled affiliates or (c) result from a proceeding that does not involve an
act or omission by the US Borrower or any of its affiliates and that is brought
by an indemnified person against any other indemnified person (other than claims
against any arranger, bookrunner or agent in its capacity or in fulfilling its
roles as an arranger, bookrunner or agent hereunder or any similar role with
respect to the Facilities). “Related Parties” means, with respect to any person,
the directors, officers, employees, agents, advisors, representatives and
controlling persons of such person.
Defaulting Lenders:
The Credit Agreement shall contain customary provisions relating to “defaulting”
Lenders (including, without limitation, provisions relating to providing cash
collateral to support Letters of Credit and Swing Line Loans, the suspension of
voting rights and rights to receive interest and fees, and assignment of
commitments or loans of such Lenders).
EU Bail-in Provisions:
The Credit Agreement shall contain customary EU bail-in provisions.
Governing Law
and Forum:
New York.
Counsel to Administrative Agent, Canadian Administrative Agent
and Lead Arranger:
Simpson Thacher & Bartlett LLP.







        

--------------------------------------------------------------------------------


ANNEX I






Interest Rates:
The interest rates under the Facilities will be as follows:
Revolving Facility:
At the option of the applicable Borrower, loans denominated in US dollars shall
bear interest at a per annum rate of Adjusted LIBOR plus 3.25% or ABR plus
2.25%, which rate shall adjust on a quarterly basis, commencing one full fiscal
quarter after the Closing Date, in accordance with the pricing grid attached as
Annex I-A. All US Swing Line Loans shall bear interest based upon the ABR.
At the option of the Canadian Borrower, loans denominated in Canadian dollars
shall bear interest at a rate per annum equal to (a) the Canadian Prime Rate
plus 2.25% or (b) the CDOR Rate (such loans herein referred to as “CDOR Rate
Loans”) plus 3.25%, which rate shall adjust on a quarterly basis, commencing one
full fiscal quarter after the Closing Date, in accordance with the pricing grid
attached as Annex I-A. All Canadian Swing Line Loans shall bear interest based
upon the Canadian Prime Rate.
Term Facility:
At the option of the US Borrower, a per annum rate of Adjusted Libor 4.25% or
ABR plus 3.25%.
Calculation of interest shall be on the basis of actual days elapsed in a year
of 360 days (or 365 or 366 days, as applicable, in the case of ABR loans based
on the Prime Rate) and interest shall be payable at the end of each interest
period and, in any event, at least every 3 months.   All interest on advances in
Canadian dollars will be calculated on the basis of the actual number of days
elapsed in a year of 365/366  days.  For purposes of the Interest Act (Canada),
the yearly rate of interest to which any rate or fee is specified to be computed
on the basis of 360 days (or any other period of time less than a calendar year)
is equivalent to the stated rate multiplied by the actual number of days in the
year and divided by 360 or such other period of time, respectively.
 
 
ABR is the Alternate Base Rate, which is the highest of (i) JPMorgan’s Prime
Rate, (ii) the NYFRB Rate (as defined below) plus ½ of 1.00% and (iii) the
Adjusted LIBOR for a one-month interest period plus 1.00% .
 
“NYFRB Rate” means for any day, the greater of (a) the federal funds effective
rate (which if less than zero shall be deemed zero) in effect on such day and
(b) the Overnight Bank Funding Rate (as defined below) in effect on such day (or
for any day that is not a business day, for the immediately preceding business
day); provided that if none of such rates are published for any day that is a
business day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S. managed
banking offices of depository institutions (as such composite rate shall be
determined by the Federal Reserve Bank of New York as set forth on its public
website from time to time) and published on the next succeeding business day by
the Federal Reserve Bank of New York as an overnight bank funding rate (from and
after such date as the Federal Reserve Bank of New York shall commence to
publish such composite rate).
 





        

--------------------------------------------------------------------------------

2






 
“Adjusted LIBOR” means the rate of interest determined by the ICE Benchmark
Administration for a period equal to one, two, three or six months or, to the
extent available to the applicable Lenders, 12 months (as selected by the
applicable Borrower) appearing on the LIBOR01 Page published by Reuters (or an
interpolated rate if such screen rate is not available) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such interest
period, as the rate for US dollar deposits with a maturity comparable to such
interest period. Adjusted LIBOR will at all times include statutory reserves and
will not, in any event, be less than (i) 0.0% with respect to the Revolving
Facility and (ii) 1.0% with respect to the Term Facility.
“Canadian Prime Rate” means, on any day, the rate per annum determined by the
Administrative Agent to be the higher of (a) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Canadian Administrative Agent in its reasonable discretion) and
(b) the CDOR Rate for 30 day Canadian dollar bankers’ acceptances plus 1.0% per
annum; provided, that if any the above rates shall be less than zero, such rate
shall be deemed to be zero. Any change in the Canadian Prime Rate due to a
change in the PRIMCAN Index or the CDOR Rate shall be effective from and
including the effective date of such change in the PRIMCAN Index or CDOR Rate,
respectively.
“CDOR Rate” means, for an interest period equal to one, two, or three months (as
selected by the Canadian Borrower), the Canadian dollar offered rate which, in
turn means on any day, the rate equal to the sum of (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant interest
period for Canadian dollar-denominated bankers’ acceptances displayed and
identified as such on the “CDOR Page” (or any display substituted therefore) of
Reuters Monitor Money Rates Service Reuters Screen, or, in the event such rate
does not appear on such page or screen, on any successor or substitute page or
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time, as selected by
the Administrative Agent in its reasonable discretion (the “CDOR Screen Rate”),
at or about 10:15 a.m. Toronto local time on the first day of the applicable
interest period and, if such day is not a business day, then on the immediately
preceding business day (as adjusted by the Canadian Administrative Agent after
10:15 a.m. Toronto local time to reflect any error in the posted rate of
interest or in the posted average annual rate of interest) plus (b) 0.10% per
annum; provided that (x) if the CDOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero and (y) if the CDOR Screen Rate is not available
on the Reuters Screen CDOR Page on any particular day, then the Canadian dollar
offered rate component of such rate on that day shall be calculated as
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) in accordance with procedures to be outlined
in the Credit Agreement.


 





        

--------------------------------------------------------------------------------

3






Letter of Credit Fees:
A per annum fee equal to the spread over Adjusted LIBOR under the Revolving
Facility will accrue on the aggregate face amount of outstanding letters of
credit under the Revolving Facility, payable in arrears at the end of each
quarter and upon the termination of the Revolving Facility, in each case for the
actual number of days elapsed over a 360-day year. Such fees shall be
distributed to the Lenders participating in the Revolving Facility pro rata in
accordance with the amount of each such Lender’s Revolving Facility commitment.
In addition, the Borrower shall pay to each Issuing Bank, for its own account,
(a) a fronting fee of 0.125% per annum on the aggregate face amount of
outstanding letters of credit issued by such Issuing Bank, payable in arrears at
the end of each quarter and upon the termination of the Revolving Facility, in
each case for the actual number of days elapsed over a 360-day year, and
(b) customary issuance and administration fees.
 
Commitment Fees:
0.50% per annum on the undrawn portion of the commitments in respect of the
Revolving Facility, commencing to accrue on the Closing Date and payable
quarterly in arrears after the Closing Date; provided that the commitment fee
rate shall adjust on a quarterly basis, commencing one full fiscal quarter after
the Closing Date, in accordance with the pricing grid attached as Annex I-A. For
purposes of calculating the commitment fee, outstanding Swing Line Loans will be
deemed not to utilize the Revolving Facility commitments.
 
 
 
 
 
 
 







        

--------------------------------------------------------------------------------


Annex I-A






Project Logan
Level
Leverage Ratio
Drawn Margin
Commitment Fee
Adjusted LIBOR
ABR
Canadian Prime Rate
CDOR
 
Level I
≥ 4.00:1.00
3.25%
2.25%
2.25%
3.25%
0.50%
Level II
< 4.00:1.00 but ≥ 3.50:1.00
3.00%
2.00%
2.00%
3.00%
0.50%
Level III
< 3.50:1.00 but ≥ 3.00:1.00
2.75%
1.75%
1.75%
2.75%
0.45%
Level IV
< 3.00:1.00 but ≥ 2.50:1.00
2.50%
1.50%
1.50%
2.50%
0.40%
Level V
< 2.50:1.00
2.25%
1.25%
1.25%
2.25%
0.35%

Revolving Facility Pricing Term Sheet








        

--------------------------------------------------------------------------------


EXHIBIT C


Project Logan
$310,000,000 Senior Secured Facilities
Summary of Additional Conditions Precedent
The borrowings under the Facilities on the Closing Date shall be subject to the
following conditions precedent:
1.The terms of (i) the Purchase Agreement (including all exhibits, schedules,
annexes and other attachments thereto and other agreements related thereto) and
(ii) the Share Purchase Agreements (including all exhibits, schedules, annexes
and other attachments thereto and other agreements related thereto), and, in
each case, all related documents shall be reasonably satisfactory to the Lead
Arranger. The Acquisition shall be consummated prior to or substantially
simultaneously with the closing of the Facilities in accordance with applicable
law, the Purchase Agreement and the Share Purchase Agreements and all other
related documentation (without giving effect to any amendments, consents or
waivers to or of such documents that are materially adverse to the Lenders and
not consented to by the Lead Arranger (such consent not to be unreasonably
withheld, delayed or conditioned)) (it being understood and agreed that any
decrease in the cash consideration in respect of the Acquisition of less than
10% shall not be deemed to be a modification which is materially adverse to the
Lenders, but any such reduction in the cash consideration shall be applied to a
dollar-for-dollar reduction to the Term Facility). The Specified Purchase
Agreement Representations shall be true and correct in all respects and the
Specified Representations shall be true and correct in all material respects.
2.Since December 31, 2016, there shall not have been any occurrence, event,
change, effect or development that has had or would reasonably be expected to
have, individually or in the aggregate, a material adverse effect on the Target.
3.The term facility outstanding under the Existing Credit Agreement shall have
been repaid in full (or shall be repaid in full substantially simultaneously
with the closing of the Facilities), the existing material indebtedness of the
Target shall have been repaid in full (or shall be repaid in full substantially
simultaneously with the closing of the Facilities) and Holdings and its
subsidiaries (including the Target and its subsidiaries) shall have no other
material debt for borrowed money other than the Facilities.
4.The Lenders shall have received (a) audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of Holdings
for the three most recently completed fiscal years ended at least 90 days prior
to the Closing Date and (b) unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of Holdings for each
subsequent fiscal quarter ended at least 45 days before the Closing Date (and
comparable periods for the prior fiscal year); provided that the filing of the
required financial statements on Form 10-K and Form 10-Q within such time
periods by Holdings will satisfy the requirements of this paragraph 4.
5.The Lenders shall have received (a) audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the Target
for the three most recently completed fiscal years ended at least 90 days prior
to the Closing Date and (b) unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Target for each
subsequent fiscal quarter ended at least 45 days before the Closing Date (and
comparable periods for the prior fiscal year).


        

--------------------------------------------------------------------------------

2




6.The Lenders shall have received a pro forma consolidated balance sheet of
Holdings and its subsidiaries as of the last day of the most recent fiscal
period for which financial statements were delivered under paragraph 4 above,
prepared after giving effect to the Transactions and the other transactions
contemplated hereby.
7.The Lenders shall have received a certificate from the chief financial officer
of Holdings in substantially the form of Annex II hereto confirming the solvency
of Holdings and its subsidiaries on a consolidated basis after giving effect to
the Transactions and the other transactions contemplated hereby.
8.The Administrative Agent shall have received, at least five business days
prior to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act, in each case requested at least 10 business days prior to the Closing Date.
9.All fees required to be paid by the US Borrower on the Closing Date pursuant
to the Fee Letters and reasonable and documented out-of-pocket expenses required
to be reimbursed by the US Borrower on the Closing Date pursuant to the
Commitment Letter shall, upon the initial borrowing under the Facilities, have
been paid (which amounts may be offset against the proceeds of the Facilities),
to the extent invoiced at least three business days prior to the Closing Date
(or such later date as reasonably agreed by the US Borrower).
10.The Administrative Agent shall have received (a) copies of the Facilities
Documentation executed by the Borrowers and all documents and instruments
required to create or perfect the Administrative Agent’s security interest, or
the Canadian Administrative Agent’s security interest or hypothec (if any), as
applicable, on behalf of the Lenders and the other Secured Parties (to be
defined in a manner to be mutually agreed upon), in the Collateral (in proper
form for filing), which shall, in each case, be consistent with the Commitment
Letter and the Term Sheets and subject to the Limited Conditionality Provisions
and (b) customary legal opinions, customary evidence of authorization, customary
officer’s and secretary’s certificates, good standing certificates (to the
extent applicable) and customary lien searches.
11.The Lead Arranger (a) shall have received one or more customary confidential
information memoranda and other marketing material customarily used for the
syndication of the Facilities and (b) shall have been afforded a reasonable
period of time to syndicate the Facilities, which in no event shall be less than
15 consecutive business days from the date of delivery of the confidential
information memorandum to the Lenders, which period shall, if not ended on or
prior to August 18, 2017, not commence until on or after September 5, 2017.
The Intercompany Loan shall be on terms and conditions reasonably satisfactory
to the Lead Arranger.


        

--------------------------------------------------------------------------------






Annex I to EXHIBIT C
Form of Solvency Certificate
Date: ______________, 2017
To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:
I, the undersigned, the Chief Financial Officer of Thermon Holding Corp.
(“Holdings”), in that capacity only and not in my individual capacity (and
without personal liability), do hereby certify as of the date hereof, and based
upon facts and circumstances as they exist as of the date hereof (and
disclaiming any responsibility for changes in such facts and circumstances after
the date hereof), that:
1.    This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section [l] of the Credit Agreement, dated as of [l], 2017 (as the
same may be amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”), among [l]. Unless otherwise defined
herein, capitalized terms used in this certificate shall have the

meanings set forth in the Credit Agreement.
2.    For purposes of this certificate, the terms below shall have the following
definitions:
(a)    “Fair Value”
The amount at which the assets (both tangible and intangible), in their
entirety, of Holdings and its Subsidiaries taken as a whole would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.
(b)    “Present Fair Salable Value”
The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets (both tangible and intangible) of
Holdings and its Subsidiaries taken as a whole are sold on a going concern basis
with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.
(c)    “Stated Liabilities”
The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Holdings and its Subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof),
determined in accordance with GAAP consistently applied.
(d)    “Identified Contingent Liabilities”
The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of


        

--------------------------------------------------------------------------------

2




Holdings and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof)
(including all fees and expenses related thereto but exclusive of such
contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by
responsible officers of Holdings.
(e)    “Can pay their Stated Liabilities and Identified Contingent Liabilities
as they mature”
Holdings and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof)
have sufficient assets and cash flow to pay their respective Stated Liabilities
and Identified Contingent Liabilities as those liabilities mature or (in the
case of contingent liabilities) otherwise become payable.
(f)    “Do not have Unreasonably Small Capital”
Holdings and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof)
have sufficient capital to ensure that it is a going concern.
3.    For purposes of this certificate, I, or officers of Holdings under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.
(a)    I have reviewed the financial statements (including the pro forma
financial statements) referred to in Section [l] of the Credit Agreement.
(b)    I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.
(c)    As chief financial officer of Holdings, I am familiar with the financial
condition of Holdings and its Subsidiaries.
4.    Based on and subject to the foregoing, I hereby certify on behalf of
Holdings that after giving effect to the consummation of the Transactions
(including the execution and delivery of the Credit Agreement, the making of the
Loans and the use of proceeds of such Loans on the date hereof), it is my
opinion that (i) each of the Fair Value and the Present Fair Salable Value of
the assets of Holdings and its Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities; (ii) Holdings and its
Subsidiaries taken as a whole do not have Unreasonably Small Capital; and (iii)
Holdings and its Subsidiaries taken as a whole can pay their Stated Liabilities
and Identified Contingent Liabilities as they mature.




        

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Holdings has caused this certificate to be executed on its
behalf by the Chief Financial Officer as of the date first written above.
 
THERMON HOLDINGS CORP.
 
 
By:
/s/
Jay Peterson
 
 
 
 
Name: Jay Peterson
 
 
 
Title: Chief Financial Officer









        